
	
		I
		111th CONGRESS
		1st Session
		H. R. 2846
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Mr. Boehner (for
			 himself, Mr. Aderholt,
			 Mr. Akin, Mr. Alexander, Mr.
			 Austria, Mrs. Bachmann,
			 Mr. Bachus,
			 Mr. Barton of Texas,
			 Mrs. Biggert,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Blunt,
			 Mr. Bonner,
			 Mr. Boustany,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Mr. Brown of South Carolina,
			 Mr. Calvert,
			 Mr. Camp, Mr. Cantor, Mrs.
			 Capito, Mr. Cassidy,
			 Mr. Chaffetz,
			 Mr. Coble,
			 Mr. Cole, Mr. Conaway, Mr.
			 Crenshaw, Mr. Culberson,
			 Mr. Dreier,
			 Mr. Duncan,
			 Ms. Fallin,
			 Mr. Fleming,
			 Mr. Forbes,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Gingrey of Georgia,
			 Mr. Gohmert,
			 Mr. Goodlatte,
			 Ms. Granger,
			 Mr. Graves,
			 Mr. Hall of Texas,
			 Mr. Harper,
			 Mr. Hastings of Washington,
			 Mr. Hensarling,
			 Mr. Herger,
			 Mr. Hoekstra,
			 Mr. Hunter,
			 Mr. Issa, Ms. Jenkins, Mr.
			 Jordan of Ohio, Mr. King of
			 Iowa, Mr. Kline of
			 Minnesota, Mr. Lamborn,
			 Mr. Latta,
			 Mr. Lee of New York,
			 Mr. Luetkemeyer,
			 Mrs. Lummis,
			 Mr. Marchant,
			 Mr. McCarthy of California,
			 Mr. McCaul,
			 Mr. McHenry,
			 Mrs. McMorris Rodgers,
			 Mrs. Myrick,
			 Mrs. Miller of Michigan,
			 Mr. Neugebauer,
			 Mr. Nunes,
			 Mr. Olson,
			 Mr. Pence,
			 Mr. Pitts,
			 Mr. Poe of Texas,
			 Mr. Price of Georgia,
			 Mr. Rehberg,
			 Mr. Roe of Tennessee,
			 Mr. Rogers of Alabama,
			 Mr. Rogers of Kentucky,
			 Mr. Rooney,
			 Mr. Scalise,
			 Mrs. Schmidt,
			 Mr. Schock,
			 Mr. Sensenbrenner,
			 Mr. Sessions,
			 Mr. Shadegg,
			 Mr. Shimkus,
			 Mr. Smith of Texas,
			 Mr. Souder,
			 Mr. Terry,
			 Mr. Thompson of Pennsylvania,
			 Mr. Tiahrt,
			 Mr. Tiberi,
			 Mr. Turner,
			 Mr. Upton,
			 Mr. Wamp, and
			 Mr. Coffman of Colorado) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on the
			 Judiciary,
			 Ways and Means,
			 Energy and Commerce,
			 Armed Services,
			 Oversight and Government
			 Reform, and Science and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To increase energy independence and job creation by
		  increasing safe American energy production, encouraging the development of
		  alternative and renewable energy, and promoting greater efficiencies and
		  conservation for a cleaner environment.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the American Energy
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—AMERICAN ENERGY
					Subtitle A—OCS
					Sec. 101. Short title.
					Sec. 102. Policy.
					Sec. 103. Leasing program considered approved.
					Sec. 104. Lease sales.
					Sec. 105. Prohibitions on surface occupancy.
					Sec. 106. Definitions under the Submerged Lands
				Act.
					Sec. 107. Seaward boundaries of States.
					Sec. 108. Exceptions from confirmation and establishment of
				States’ title, power, and rights.
					Sec. 109. Definitions under the Outer Continental Shelf Lands
				Act.
					Sec. 110. Determination of adjacent zones and planning
				areas.
					Sec. 111. Administration of leasing.
					Sec. 112. Grant of leases by Secretary.
					Sec. 113. Disposition of receipts.
					Sec. 114. Reservation of lands and rights.
					Sec. 115. Outer Continental Shelf leasing program.
					Sec. 116. Coordination with Adjacent States.
					Sec. 117. Environmental studies.
					Sec. 118. Outer Continental Shelf incompatible use.
					Sec. 119. Repurchase of certain leases.
					Sec. 120. Offsite environmental mitigation.
					Sec. 121. OCS regional headquarters.
					Sec. 122. Leases for areas located within 12 nautical miles of
				California or Florida.
					Sec. 123. Coastal impact assistance.
					Sec. 124. Repeal of the Gulf of Mexico Energy Security Act of
				2006.
					Subtitle B—ANWR
					Sec. 141. Short title.
					Sec. 142. Definitions.
					Sec. 143. Leasing program for lands within the Coastal
				Plain.
					Sec. 144. Lease sales.
					Sec. 145. Grant of leases by the Secretary.
					Sec. 146. Lease terms and conditions.
					Sec. 147. Coastal Plain environmental protection.
					Sec. 148. Expedited judicial review.
					Sec. 149. Federal and State distribution of
				revenues.
					Sec. 150. Rights-of-way across the Coastal Plain.
					Sec. 151. Conveyance.
					Sec. 152. Local government impact aid and community service
				assistance.
					Subtitle C—Oil Shale
					Sec. 161. Oil shale.
					Subtitle D—Refinery Permit Process Schedule
					Sec. 171. Short title.
					Sec. 172. Definitions.
					Sec. 173. State assistance.
					Sec. 174. Refinery process coordination and
				procedures.
					Sec. 175. Designation of closed military bases.
					Sec. 176. Savings clause.
					Sec. 177. Refinery revitalization repeal.
					Title II—CONSERVATION AND EFFICIENCY
					Subtitle A—Tax Incentives for Fuel Efficiency
					Sec. 201. Extension of credit for alternative fuel
				vehicles.
					Sec. 202. Extension of alternative fuel vehicle refueling
				property credit.
					Sec. 203. Extension of credit for new qualified plug-in
				electric drive motor vehicles.
					Subtitle B—Tapping America’s Ingenuity and
				Creativity
					Sec. 211. Definitions.
					Sec. 212. Statement of policy.
					Sec. 213. Prize authority.
					Sec. 214. Eligibility.
					Sec. 215. Intellectual property.
					Sec. 216. Waiver of liability.
					Sec. 217. Authorization of appropriations.
					Sec. 218. Next generation automobile prize program.
					Sec. 219. Advanced battery manufacturing incentive
				program.
					Subtitle C—Home and Business Tax Incentives
					Sec. 221. Extension of credit for energy efficient
				appliances.
					Sec. 222. Extension of credit for nonbusiness energy
				property.
					Sec. 223. Extension of credit for residential energy efficient
				property.
					Sec. 224. Extension of new energy efficient home
				credit.
					Sec. 225. Extension of energy efficient commercial buildings
				deduction.
					Sec. 226. Extension of special rule to implement FERC and State
				electric restructuring policy.
					Sec. 227. Home energy audits.
					Sec. 228. Accelerated recovery period for depreciation of smart
				meters.
					Title III—NEW AND EXPANDING TECHNOLOGIES
					Subtitle A—Alternative Fuels
					Sec. 301. Repeal.
					Sec. 302. Government auction of long-term put option contracts
				on coal-to-liquid fuel produced by qualified coal-to-liquid
				facilities.
					Sec. 303. Standby loans for qualifying coal-to-liquids
				projects.
					Subtitle B—Tax Provisions
					Sec. 311. Extension of renewable electricity, refined coal, and
				Indian coal production credit.
					Sec. 312. Extension of energy credit.
					Sec. 313. Extension and modification of credit for clean
				renewable energy bonds.
					Sec. 314. Extension of credits for biodiesel and renewable
				diesel.
					Subtitle C—American Renewable and Alternative Energy Trust
				Fund
					Sec. 321. American Renewable and Alternative Energy Trust
				Fund.
					Title IV—Nuclear
					Sec. 401. Streamline the regulatory process.
					Sec. 402. Increase the supply of uranium.
					Sec. 403. Recycle and safely store spent nuclear
				fuel.
					Sec. 404. Confidence in availability of waste
				disposal.
					Sec. 405. Preferential treatment for certain nuclear reactors
				and related articles.
					Sec. 406. National Nuclear Energy Council.
					Sec. 407. Expansion of energy investment tax credit to include
				nuclear and clean-coal equipment.
					Title V—Environmental Review; Greenhouse Gases 
					Sec. 501. Environmental review for renewable energy
				projects.
					Sec. 502. Greenhouse gas regulation under Clean Air
				Act.
					Sec. 503. Prohibition of consideration of impact of greenhouse
				gas.
					Title VI—Legal Reform
					Sec. 601. Findings.
					Sec. 602. Exclusive jurisdiction over causes and claims
				relating to covered energy projects.
					Sec. 603. Time for filing complaint.
					Sec. 604. District court for the District of Columbia
				deadline.
					Sec. 605. Ability to seek appellate review.
					Sec. 606. Deadline for appeal to the Supreme Court.
					Sec. 607. Limitation on scope of review and relief.
					Sec. 608. Legal fees.
					Sec. 609. Exclusion.
					Sec. 610. Covered energy project defined.
				
			IAMERICAN
			 ENERGY
			AOCS
				101.Short
			 titleThis subtitle may be
			 cited as the Deep Ocean Energy
			 Resources Act of 2009.
				102.PolicyIt is the policy of the United States
			 that—
					(1)the United States
			 is blessed with abundant energy resources on the outer Continental Shelf and
			 has developed a comprehensive framework of environmental laws and regulations
			 and fostered the development of state-of-the-art technology that allows for the
			 responsible development of these resources for the benefit of its
			 citizenry;
					(2)Adjacent States
			 are required by the circumstances to commit significant resources in support of
			 exploration, development, and production activities for mineral resources on
			 the outer Continental Shelf, and it is fair and proper for a portion of the
			 receipts from such activities to be shared with Adjacent States and their local
			 coastal governments; and
					(3)among other bodies
			 of inland waters, the Great Lakes, Long Island Sound, Delaware Bay, Chesapeake
			 Bay, Albemarle Sound, San Francisco Bay, and Puget Sound are not part of the
			 outer Continental Shelf, and are not subject to leasing by the Federal
			 Government for the exploration, development, and production of any mineral
			 resources that might lie beneath them.
					103.Leasing program
			 considered approved
					(a)In
			 GeneralThe Draft Proposed Outer Continental Shelf Oil and Gas
			 Leasing Program 2010–2015 released by the Secretary of the Interior (referred
			 to in this section as the Secretary) under section 18 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1344) is considered to have been
			 approved by the Secretary as a final oil and gas leasing program under that
			 section, and is considered to be in full compliance with and in accordance with
			 all requirements of the Outer Continental Shelf Lands Act, National
			 Environmental Policy Act, Endangered Species Act, Clean Air Act, Marine Mammals
			 Protection Act, the Oil Pollution Control Act, and all other applicable
			 laws.
					(b)Final
			 Environmental Impact StatementThe Secretary is considered to
			 have issued a legally sufficient final environmental impact statement for the
			 program described in subsection (a) in accordance with all requirements under
			 section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)), and all other applicable laws.
					104.Lease
			 sales
					(a)Outer
			 Continental Shelf
						(1)In
			 generalExcept as provided in paragraph (2), not later than 30
			 days after the date of enactment of this Act and every 270 days thereafter, the
			 Secretary of the Interior (referred to in this section as the
			 Secretary) shall conduct a lease sale in each outer Continental
			 Shelf planning region for which the Secretary determines that there is a
			 commercial interest in purchasing Federal oil and gas leases for production on
			 the outer Continental Shelf.
						(2)Subsequent
			 determinations and salesIf the Secretary determines that there
			 is not a commercial interest in purchasing Federal oil and gas leases for
			 production on the outer Continental Shelf in a planning area under this
			 subsection, not later than 2 years after the date of enactment of the
			 determination and every 2 years thereafter, the Secretary shall—
							(A)solicit if there
			 is commercial interest in purchasing Federal oil and gas leases for production
			 on the outer Continental Shelf in the planning area; and
							(B)if the Secretary
			 determines that there is a commercial interest described in subparagraph (A),
			 conduct a lease sale in the planning area.
							(b)Renewable Energy
			 and MaricultureThe Secretary may conduct commercial lease sales
			 of resources—
						(1)to produce
			 renewable energy (as defined in section 203(b) of the Energy Policy Act of 2005
			 (42 U.S.C. 15852(b))); or
						(2)to cultivate
			 marine organisms in the natural habitat of the organisms.
						105.Prohibitions on
			 surface occupancy
					(a)Regulations
						(1)In
			 generalThe Secretary of the Interior shall promulgate
			 regulations that establish management of the surface occupancy of the portion
			 of the Outer Continental Shelf near the coastline to the effect that—
							(A)the coastal State
			 shall have sole authority to restrict or allow surface facilities above the
			 waterline for the purpose of production of oil or gas resources in any area
			 that is within 12 nautical miles seaward from the coastline of any coastal
			 State, in any area of the Outer Continental Shelf that has not been made
			 available for oil and gas leasing after January 1, 2001, in a final notice of
			 sale;
							(B)unless permanent surface occupancy is
			 authorized by the coastal State, only sub-surface production facilities may be
			 installed for areas that are located beyond 12 nautical miles but not more than
			 25 nautical miles seaward from the coastline of any coastal State, in any area
			 of the Outer Continental Shelf that has not been made available for oil and gas
			 leasing after January 1, 2001, in a final notice of sale; and
							(C)new offshore
			 production facilities are encouraged and the impacts on coastal vistas are
			 minimized, to the extent practical; and
							(D)onshore facilities that facilitate the
			 development and production of the resources of the Outer Continental Shelf
			 within 12 nautical miles seaward of the coastline are allowed.
							(2)Temporary
			 activities not affectedNothing in these regulations shall
			 restrict temporary surface activities related to operations associated with
			 Outer Continental Shelf oil and gas leases.
						106.Definitions
			 under the Submerged Lands ActSection 2 of the Submerged Lands Act (43
			 U.S.C. 1301) is amended—
					(1)in subparagraph
			 (2) of paragraph (a) by striking all after seaward to a line and
			 inserting twelve nautical miles distant from the coast line of such
			 State;;
					(2)by striking out
			 paragraph (b) and redesignating the subsequent paragraphs in order as
			 paragraphs (b) through (g);
					(3)by striking the
			 period at the end of paragraph (g) (as so redesignated) and inserting ;
			 and;
					(4)by adding the
			 following: (i) The term Secretary means the Secretary of
			 the Interior.; and
					(5)by defining
			 State as it is defined in section 2(r) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331(r)).
					107.Seaward
			 boundaries of StatesSection 4
			 of the Submerged Lands Act (43 U.S.C. 1312) is amended—
					(1)in the first
			 sentence by striking original, and in the same sentence by
			 striking three geographical and inserting twelve
			 nautical; and
					(2)by striking all
			 after the first sentence and inserting the following: Extension and
			 delineation of lateral offshore State boundaries under the provisions of this
			 Act shall follow the lines used to determine the Adjacent Zones of coastal
			 States under the Outer Continental Shelf Lands Act to the extent such lines
			 extend twelve nautical miles for the nearest coastline.
					108.Exceptions from
			 confirmation and establishment of States’ title, power, and
			 rightsSection 5 of the
			 Submerged Lands Act (43 U.S.C. 1313) is amended—
					(1)by redesignating
			 paragraphs (a) through (c) in order as paragraphs (1) through (3);
					(2)by inserting
			 (a) before There is excepted; and
					(3)by inserting at
			 the end the following:
						
							(b)Exception of oil
				and gas mineral rightsThere is excepted from the operation of
				sections 3 and 4 all of the oil and gas mineral rights for lands beneath the
				navigable waters that are located within the expanded offshore State seaward
				boundaries established under this Act. These oil and gas mineral rights shall
				remain Federal property and shall be considered to be part of the Federal outer
				Continental Shelf for purposes of the Outer Continental Shelf Lands Act (43
				U.S.C. 1331 et seq.) and subject to leasing under the authority of that Act and
				to laws applicable to the leasing of the oil and gas resources of the Federal
				outer Continental Shelf. All existing Federal oil and gas leases within the
				expanded offshore State seaward boundaries shall continue unchanged by the
				provisions of this Act, except as otherwise provided herein. However, a State
				may exercise all of its sovereign powers of taxation within the entire extent
				of its expanded offshore State
				boundaries.
							.
					109.Definitions
			 under the Outer Continental Shelf Lands ActSection 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331) is amended—
					(1)by amending
			 paragraph (f) to read as follows:
						
							(f)The term
				affected State means the Adjacent
				State.
							;
					(2)by striking the
			 semicolon at the end of each of paragraphs (a) through (o) and inserting a
			 period;
					(3)by striking
			 ; and at the end of paragraph (p) and inserting a period;
					(4)by adding at the
			 end the following:
						
							(r)The term
				Adjacent State means, with respect to any program, plan, lease
				sale, leased tract or other activity, proposed, conducted, or approved pursuant
				to the provisions of this Act, any State the laws of which are declared,
				pursuant to section 4(a)(2), to be the law of the United States for the portion
				of the outer Continental Shelf on which such program, plan, lease sale, leased
				tract or activity appertains or is, or is proposed to be, conducted. For
				purposes of this paragraph, the term State includes the
				Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
				the Virgin Islands, American Samoa, Guam, and the other Territories of the
				United States.
							(s)The term
				Adjacent Zone means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to the provisions of this Act, the portion of the outer Continental
				Shelf for which the laws of a particular Adjacent State are declared, pursuant
				to section 4(a)(2), to be the law of the United States.
							(t)The term
				miles means statute miles.
							(u)The term
				coastline has the same meaning as the term coast line
				as defined in section 2(c) of the Submerged Lands Act (43 U.S.C.
				1301(c)).
							(v)The term
				Neighboring State means a coastal State having a common boundary
				at the coastline with the Adjacent
				State.
							;
				and
					(5)in paragraph (a),
			 by inserting after control the following: or lying within
			 the United States exclusive economic zone adjacent to the Territories of the
			 United States.
					110.Determination
			 of adjacent zones and planning areasSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by
			 striking , and the President and all that follows through the
			 end of the sentence and inserting the following: . The lines extending
			 seaward and defining each State’s Adjacent Zone, and each OCS Planning Area,
			 are as indicated on the maps for each outer Continental Shelf region entitled
			 Alaska OCS Region State Adjacent Zone and OCS Planning Areas,
			 Pacific OCS Region State Adjacent Zones and OCS Planning Areas,
			 Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
			 Areas, and Atlantic OCS Region State Adjacent Zones and OCS
			 Planning Areas, all of which are dated September 2005 and on file in
			 the Office of the Director, Minerals Management Service..
				111.Administration
			 of leasingSection 5 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding at the
			 end the following:
					
						(k)Voluntary
				partial relinquishment of a leaseAny lessee of a producing lease
				may relinquish to the Secretary any portion of a lease that the lessee has no
				interest in producing and that the Secretary finds is geologically prospective.
				In return for any such relinquishment, the Secretary shall provide to the
				lessee a royalty incentive for the portion of the lease retained by the lessee,
				in accordance with regulations promulgated by the Secretary to carry out this
				subsection. The Secretary shall publish final regulations implementing this
				subsection within 365 days after the date of the enactment of the
				Deep Ocean Energy Resources Act of
				2009.
						.
				112.Grant of leases
			 by SecretarySection 8 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended—
					(1)by adding at the
			 end of subsection (b) the following:
						
							The Secretary may issue more than one lease
				for a given tract if each lease applies to a separate and distinct range of
				vertical depths, horizontal surface area, or a combination of the two. The
				Secretary may issue regulations that the Secretary determines are necessary to
				manage such leases consistent with the purposes of this
				Act.
							;
					(2)by amending
			 subsection (p)(2)(B) to read as follows:
						
							(B)The Secretary
				shall provide for the payment to coastal States, and their local coastal
				governments, of 75 percent of Federal receipts from projects authorized under
				this section located partially or completely within the area extending seaward
				of State submerged lands out to 4 marine leagues from the coastline, and the
				payment to coastal States of 50 percent of the receipts from projects
				completely located in the area more than 4 marine leagues from the coastline.
				Payments shall be based on a formula established by the Secretary by rulemaking
				no later than 180 days after the date of the enactment of the
				Deep Ocean Energy Resources Act of
				2009 that provides for equitable distribution, based on proximity
				to the project, among coastal States that have coastline that is located within
				200 miles of the geographic center of the
				project.
							;
					(3)by adding at the
			 end the following:
						
							(q)Removal of
				restrictions on joint bidding in certain areas of the outer continental
				shelfRestrictions on joint bidders shall no longer apply to
				tracts located in the Alaska OCS Region. Such restrictions shall not apply to
				tracts in other OCS regions determined to be frontier tracts or
				otherwise high cost tracts under final regulations that shall be
				published by the Secretary by not later than 365 days after the date of the
				enactment of the Deep Ocean Energy Resources
				Act of 2009.
							(r)Royalty
				suspension provisionsAfter the date of the enactment of the
				Deep Ocean Energy Resources Act of
				2009, price thresholds shall apply to any royalty suspension
				volumes granted by the Secretary. Unless otherwise set by Secretary by
				regulation or for a particular lease sale, the price thresholds shall be $40.50
				for oil (January 1, 2006, dollars) and $6.75 for natural gas (January 1, 2006,
				dollars).
							(s)Conservation of
				resources feesNot later than one year after the date of the
				enactment of the Deep Ocean Energy Resources
				Act of 2009, the Secretary by regulation shall establish a
				conservation of resources fee for nonproducing leases that will apply to new
				and existing leases which shall be set at $3.75 per acre per year. This fee
				shall apply from and after October 1, 2009, and shall be treated as offsetting
				receipts.
							;
					(4)by striking
			 subsection (a)(3)(A) and redesignating the subsequent subparagraphs as
			 subparagraphs (A) and (B), respectively;
					(5)in subsection
			 (a)(3)(A) (as so redesignated) by striking In the Western and
			 all that follows through the Secretary the first place it
			 appears and inserting The Secretary; and
					(6)effective October
			 1, 2009, in subsection (g)—
						(A)by striking all
			 after (g), except paragraph (3);
						(B)by striking the
			 last sentence of paragraph (3); and
						(C)by striking
			 (3).
						113.Disposition of
			 receiptsSection 9 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended—
					(1)by designating the
			 existing text as subsection (a);
					(2)in subsection (a)
			 (as so designated) by inserting , if not paid as otherwise provided in
			 this title after receipts; and
					(3)by adding the
			 following:
						
							(b)Treatment of OCS
				Receipts From Tracts Completely Within 100 Miles of the Coastline
								(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2),
				(3), and (4).
								(2)Phased-in
				receipts sharing
									(A)Beginning October
				1, 2009, the Secretary shall share OCS Receipts derived from the following
				areas:
										(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region completely beyond 4 marine
				leagues from any coastline and completely within 100 miles of any coastline
				that were available for leasing under the 2002–2007 5-Year OCS Oil and Gas
				Leasing Program.
										(ii)Lease tracts in
				production prior to October 1, 2009, completely beyond 4 marine leagues from
				any coastline and completely within 100 miles of any coastline located on
				portions of the OCS that were not available for leasing under the 2002–2007
				5-Year OCS Oil and Gas Leasing Program.
										(iii)Lease tracts for
				which leases are issued prior to October 1, 2009, located in the Alaska OCS
				Region completely beyond 4 marine leagues from any coastline and completely
				within 100 miles of the coastline.
										(B)The Secretary
				shall share the following percentages of OCS Receipts from the leases described
				in subparagraph (A) derived during the fiscal year indicated:
										(i)For fiscal year
				2010, 5 percent.
										(ii)For fiscal year
				2011, 8 percent.
										(iii)For fiscal year
				2012, 11 percent.
										(iv)For fiscal year
				2013, 14 percent.
										(v)For fiscal year
				2014, 17 percent.
										(vi)For fiscal year
				2015, 20 percent.
										(vii)For fiscal year
				2016, 23 percent.
										(viii)For fiscal year
				2017, 26 percent.
										(ix)For fiscal year
				2018, 29 percent.
										(x)For fiscal year
				2019, 32 percent.
										(xi)For fiscal year
				2020, 35 percent.
										(xii)For fiscal year
				2021 and each subsequent fiscal year, 37.5 percent.
										(C)The provisions of
				this paragraph shall not apply to leases that could not have been issued but
				for section 5(k) of this Act or section 106(2) of the
				Deep Ocean Energy Resources Act of
				2009.
									(3)Immediate
				receipts sharingBeginning
				October 1, 2009, the Secretary shall share 37.50 percent of OCS Receipts
				derived from all leases located completely beyond 4 marine leagues from any
				coastline and completely within 100 miles of any coastline not included within
				the provisions of paragraph (2), and 90 percent of the balance of such OCS
				Receipts shall be deposited into the American Renewable and Alternative Energy
				Trust Fund established by section 321 of the American Energy Act.
								(4)Receipts sharing
				from tracts within 4 marine leagues of any coastline
									(A)Areas described
				in paragraph (2)Beginning
				October 1, 2009, and continuing through September 30, 2011, the Secretary shall
				share 25 percent of OCS Receipts derived from all leases located within 4
				marine leagues from any coastline within areas described in paragraph (2). For
				each fiscal year after September 30, 2011, the Secretary shall increase the
				percent shared in 5 percent increments each fiscal year until the sharing rate
				for all leases located within 4 marine leagues from any coastline within areas
				described in paragraph (2) becomes 75 percent.
									(B)Areas not
				described in paragraph
				(2)Beginning October 1, 2009,
				the Secretary shall share 75 percent of OCS receipts derived from all leases
				located completely or partially within 4 marine leagues from any coastline
				within areas not described paragraph (2).
									(5)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2), (3), and (4)
				as follows:
									(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				to the Adjacent State.
									(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year to the Adjacent State and any other
				producing State or States with a leased tract within its Adjacent Zone within
				100 miles of its coastline that generated royalties during the fiscal year, if
				the other producing State or States have a coastline point within 300 miles of
				any portion of the leased tract, in which case the amount allocated for the
				leased tract shall be—
										(i)one-third to the
				Adjacent State; and
										(ii)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
										(c)Treatment of OCS
				Receipts From Tracts Partially or Completely Beyond 100 Miles of the
				Coastline
								(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2) and
				(3).
								(2)Phased-in
				receipts sharing
									(A)Beginning October
				1, 2009, the Secretary shall share OCS Receipts derived from the following
				areas:
										(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region partially or completely
				beyond 100 miles of any coastline that were available for leasing under the
				2002–2007 5-Year OCS Oil and Gas Leasing Program.
										(ii)Lease tracts in
				production prior to October 1, 2009, partially or completely beyond 100 miles
				of any coastline located on portions of the OCS that were not available for
				leasing under the 2002–2007 5-Year OCS Oil and Gas Leasing Program.
										(iii)Lease tracts for
				which leases are issued prior to October 1, 2009, located in the Alaska OCS
				Region partially or completely beyond 100 miles of the coastline.
										(B)The Secretary
				shall share the following percentages of OCS Receipts from the leases described
				in subparagraph (A) derived during the fiscal year indicated:
										(i)For fiscal year
				2010, 5 percent.
										(ii)For fiscal year
				2011, 8 percent.
										(iii)For fiscal year
				2012, 11 percent.
										(iv)For fiscal year
				2013, 14 percent.
										(v)For fiscal year
				2014, 17 percent.
										(vi)For fiscal year
				2015, 20 percent.
										(vii)For fiscal year
				2016, 23 percent.
										(viii)For fiscal year
				2017, 26 percent.
										(ix)For fiscal year
				2018, 29 percent.
										(x)For fiscal year
				2019, 32 percent.
										(xi)For fiscal year
				2020, 35 percent.
										(xii)For fiscal year
				2021 and each subsequent fiscal year, 37.5 percent.
										(C)The provisions of
				this paragraph shall not apply to leases that could not have been issued but
				for section 5(k) of this Act or section 106(2) of the
				Deep Ocean Energy Resources Act of
				2009.
									(3)Immediate
				receipts sharingBeginning October 1, 2009, the Secretary shall
				share 37.5 percent of OCS Receipts derived on and after October 1, 2009, from
				all leases located partially or completely beyond 100 miles of any coastline
				not included within the provisions of paragraph (2), except that the Secretary
				shall only share 25 percent of such OCS Receipts derived from all such leases
				within a State’s Adjacent Zone if no leasing is allowed within any portion of
				that State’s Adjacent Zone located completely within 100 miles of any
				coastline.
								(4)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2) and (3) as
				follows:
									(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				to the Adjacent State.
									(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year to the Adjacent State and any other
				producing State or States with a leased tract within its Adjacent Zone
				partially or completely beyond 100 miles of its coastline that generated
				royalties during the fiscal year, if the other producing State or States have a
				coastline point within 300 miles of any portion of the leased tract, in which
				case the amount allocated for the leased tract shall be—
										(i)one-third to the
				Adjacent State; and
										(ii)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
										(d)Transmission of
				Allocations
								(1)In
				generalNot later than 90 days after the end of each fiscal year,
				the Secretary shall transmit—
									(A)to each State 60
				percent of such State’s allocations under subsections (b)(5)(A), (b)(5)(B),
				(c)(4)(A), and (c)(4)(B) for the immediate prior fiscal year;
									(B)to each coastal
				county-equivalent and municipal political subdivisions of such State a total of
				40 percent of such State’s allocations under subsections (b)(5)(A), (b)(5)(B),
				(c)(4)(A), and (c)(4)(B), together with all accrued interest thereon;
				and
									(C)the remaining
				allocations under subsections (b)(5) and (c)(4), together with all accrued
				interest thereon.
									(2)Allocations to
				coastal county-equivalent political subdivisionsThe Secretary
				shall make an initial allocation of the OCS Receipts to be shared under
				paragraph (1)(B) as follows:
									(A)25 percent shall
				be allocated to coastal county-equivalent political subdivisions that are
				completely more than 25 miles landward of the coastline and at least a part of
				which lies not more than 75 miles landward from the coastline, with the
				allocation among such coastal county-equivalent political subdivisions based on
				population.
									(B)75 percent shall
				be allocated to coastal county-equivalent political subdivisions that are
				completely or partially less than 25 miles landward of the coastline, with the
				allocation among such coastal county-equivalent political subdivisions to be
				further allocated as follows:
										(i)25
				percent shall be allocated based on the ratio of such coastal county-equivalent
				political subdivision’s population to the coastal population of all coastal
				county-equivalent political subdivisions in the State.
										(ii)25 percent shall
				be allocated based on the ratio of such coastal county-equivalent political
				subdivision’s coastline miles to the coastline miles of all coastal
				county-equivalent political subdivisions in the State as calculated by the
				Secretary. In such calculations, coastal county-equivalent political
				subdivisions without a coastline shall be considered to have 50 percent of the
				average coastline miles of the coastal county-equivalent political subdivisions
				that do have coastlines.
										(iii)25 percent shall
				be allocated to all coastal county-equivalent political subdivisions having a
				coastline point within 300 miles of the leased tract for which OCS Receipts are
				being shared based on a formula that allocates the funds based on such coastal
				county-equivalent political subdivision’s relative distance from the leased
				tract.
										(iv)25 percent shall
				be allocated to all coastal county-equivalent political subdivisions having a
				coastline point within 300 miles of the leased tract for which OCS Receipts are
				being shared based on the relative level of outer Continental Shelf oil and gas
				activities in a coastal political subdivision compared to the level of outer
				Continental Shelf activities in all coastal political subdivisions in the
				State. The Secretary shall define the term outer Continental Shelf oil
				and gas activities for purposes of this subparagraph to include, but not
				be limited to, construction of vessels, drillships, and platforms involved in
				exploration, production, and development on the outer Continental Shelf;
				support and supply bases, ports, and related activities; offices of geologists,
				geophysicists, engineers, and other professionals involved in support of
				exploration, production, and development of oil and gas on the outer
				Continental Shelf; pipelines and other means of transporting oil and gas
				production from the outer Continental Shelf; and processing and refining of oil
				and gas production from the outer Continental Shelf. For purposes of this
				subparagraph, if a coastal county-equivalent political subdivision does not
				have a coastline, its coastal point shall be the point on the coastline closest
				to it.
										(3)Allocations to
				coastal municipal political subdivisionsThe initial allocation
				to each coastal county-equivalent political subdivision under paragraph (2)
				shall be further allocated to the coastal county-equivalent political
				subdivision and any coastal municipal political subdivisions located partially
				or wholly within the boundaries of the coastal county-equivalent political
				subdivision as follows:
									(A)One-third shall be
				allocated to the coastal county-equivalent political subdivision.
									(B)Two-thirds shall
				be allocated on a per capita basis to the municipal political subdivisions and
				the county-equivalent political subdivision, with the allocation to the latter
				based upon its population not included within the boundaries of a municipal
				political subdivision.
									(e)Investment of
				depositsAmounts deposited under this section shall be invested
				by the Secretary of the Treasury in securities backed by the full faith and
				credit of the United States having maturities suitable to the needs of the
				account in which they are deposited and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
							(f)Use of
				fundsA recipient of funds under this section may use the funds
				for one or more of the following:
								(1)To reduce in-State
				college tuition at public institutions of higher learning and otherwise support
				public education, including career technical education.
								(2)To make
				transportation infrastructure improvements.
								(3)To reduce
				taxes.
								(4)To promote, fund,
				and provide for—
									(A)coastal or
				environmental restoration;
									(B)fish, wildlife,
				and marine life habitat enhancement;
									(C)waterways
				construction and maintenance;
									(D)levee construction
				and maintenance and shore protection; and
									(E)marine and
				oceanographic education and research.
									(5)To promote, fund,
				and provide for—
									(A)infrastructure
				associated with energy production activities conducted on the outer Continental
				Shelf;
									(B)energy
				demonstration projects;
									(C)supporting
				infrastructure for shore-based energy projects;
									(D)State geologic
				programs, including geologic mapping and data storage programs, and State
				geophysical data acquisition;
									(E)State seismic
				monitoring programs, including operation of monitoring stations;
									(F)development of oil
				and gas resources through enhanced recovery techniques;
									(G)alternative energy
				development, including bio fuels, coal-to-liquids, oil shale, tar sands,
				geothermal, geopressure, wind, waves, currents, hydro, solar, and other
				renewable energy;
									(H)energy efficiency
				and conservation programs; and
									(I)front-end
				engineering and design for facilities that produce liquid fuels from
				hydrocarbons and other biological matter.
									(6)To promote, fund,
				and provide for—
									(A)historic
				preservation programs and projects;
									(B)natural disaster
				planning and response; and
									(C)hurricane and
				natural disaster insurance programs.
									(7)For any other
				purpose as determined by State law.
								(g)No accounting
				requiredNo recipient of funds under this section shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law. However, States may enact
				legislation providing for accounting for and auditing of such expenditures.
				Further, funds allocated under this section to States and political
				subdivisions may be used as matching funds for other Federal programs.
							(h)Effect of future
				lawsEnactment of any future Federal statute that has the effect,
				as determined by the Secretary, of restricting any Federal agency from spending
				appropriated funds, or otherwise preventing it from fulfilling its pre-existing
				responsibilities as of the date of enactment of the statute, unless such
				responsibilities have been reassigned to another Federal agency by the statute
				with no prevention of performance, to issue any permit or other approval
				impacting on the OCS oil and gas leasing program, or any lease issued
				thereunder, or to implement any provision of this Act shall automatically
				prohibit any sharing of OCS Receipts under this section directly with the
				States, and their coastal political subdivisions, for the duration of the
				restriction. The Secretary shall make the determination of the existence of
				such restricting effects within 30 days of a petition by any outer Continental
				Shelf lessee or producing State.
							(i)DefinitionsIn
				this section:
								(1)Coastal
				county-equivalent political subdivisionThe term coastal
				county-equivalent political subdivision means a political jurisdiction
				immediately below the level of State government, including a county, parish,
				borough in Alaska, independent municipality not part of a county, parish, or
				borough in Alaska, or other equivalent subdivision of a coastal State, that
				lies within the coastal zone.
								(2)Coastal
				municipal political subdivisionThe term coastal municipal
				political subdivision means a municipality located within and part of a
				county, parish, borough in Alaska, or other equivalent subdivision of a State,
				all or part of which coastal municipal political subdivision lies within the
				coastal zone.
								(3)Coastal
				populationThe term coastal population means the
				population of all coastal county-equivalent political subdivisions, as
				determined by the most recent official data of the Census Bureau.
								(4)Coastal
				zoneThe term coastal zone means that portion of a
				coastal State, including the entire territory of any coastal county-equivalent
				political subdivision at least a part of which lies, within 75 miles landward
				from the coastline, or a greater distance as determined by State law enacted to
				implement this section.
								(5)Bonus
				bidsThe term bonus bids means all funds received by
				the Secretary to issue an outer Continental Shelf minerals lease.
								(6)RoyaltiesThe
				term royalties means all funds received by the Secretary from
				production of oil or natural gas, or the sale of production taken in-kind, from
				an outer Continental Shelf minerals lease.
								(7)Producing
				stateThe term producing State means an Adjacent
				State having an Adjacent Zone containing leased tracts from which OCS Receipts
				were derived.
								(8)OCS
				receiptsThe term OCS Receipts means bonus bids,
				royalties, and conservation of resources
				fees.
								.
					114.Reservation of
			 lands and rightsSection 12 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended by adding at
			 the end the following:
					
						(g)Prohibition on
				leasing east of the military mission line
							(1)Notwithstanding
				any other provision of law, from and after the enactment of the
				Deep Ocean Energy Resources Act of
				2009, prior to January 1, 2022, no area of the outer Continental
				Shelf located in the Gulf of Mexico east of the military mission line may be
				offered for leasing for oil and gas or natural gas unless a waiver is issued by
				the Secretary of Defense. If such a waiver is granted, 62.5 percent of the OCS
				Receipts from a lease within such area issued because of such waiver shall be
				paid annually to the National Guards of all States having a point within 1000
				miles of such a lease, allocated among the States on a per capita basis using
				the entire population of such States.
							(2)In this
				subsection, the term military mission line means a line located at
				86 degrees, 41 minutes West Longitude, and extending south from the coast of
				Florida to the outer boundary of United States territorial waters in the Gulf
				of
				Mexico.
							.
				115.Outer
			 Continental Shelf leasing programSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended—
					(1)in subsection (a),
			 by adding at the end of paragraph (3) the following: The Secretary
			 shall, in each 5-Year Program, include lease sales that when viewed as a whole
			 propose to offer for oil and gas leasing at least 75 percent of the available
			 unleased acreage within each OCS Planning Area. Available unleased acreage is
			 that portion of the outer Continental Shelf that is not under lease at the time
			 of the proposed lease sale, and has not otherwise been made unavailable for
			 leasing by law.;
					(2)in subsection (c),
			 by striking so much as precedes paragraph (3) and inserting the
			 following:
						
							(c)(1)During the preparation
				of any proposed leasing program under this section, the Secretary shall
				consider and analyze leasing throughout the entire outer Continental Shelf
				without regard to any other law affecting such leasing. During this preparation
				the Secretary shall invite and consider suggestions from any interested Federal
				agency, including the Attorney General, in consultation with the Federal Trade
				Commission, and from the Governor of any coastal State. The Secretary may also
				invite or consider any suggestions from the executive of any local government
				in a coastal State that have been previously submitted to the Governor of such
				State, and from any other person. Further, the Secretary shall consult with the
				Secretary of Defense regarding military operational needs in the outer
				Continental Shelf. The Secretary shall work with the Secretary of Defense to
				resolve any conflicts that might arise regarding offering any area of the outer
				Continental Shelf for oil and gas leasing. If the Secretaries are not able to
				resolve all such conflicts, any unresolved issues shall be elevated to the
				President for resolution.
								(2)After the consideration and analysis
				required by paragraph (1), including the consideration of the suggestions
				received from any interested Federal agency, the Federal Trade Commission, the
				Governor of any coastal State, any local government of a coastal State, and any
				other person, the Secretary shall publish in the Federal Register a proposed
				leasing program accompanied by a draft environmental impact statement prepared
				pursuant to the National Environmental Policy Act of 1969. After the publishing
				of the proposed leasing program and during the comment period provided for on
				the draft environmental impact statement, the Secretary shall submit a copy of
				the proposed program to the Governor of each affected State for review and
				comment. The Governor may solicit comments from those executives of local
				governments in the Governor’s State that the Governor, in the discretion of the
				Governor, determines will be affected by the proposed program. If any comment
				by such Governor is received by the Secretary at least 15 days prior to
				submission to the Congress pursuant to paragraph (3) and includes a request for
				any modification of such proposed program, the Secretary shall reply in
				writing, granting or denying such request in whole or in part, or granting such
				request in such modified form as the Secretary considers appropriate, and
				stating the Secretary’s reasons therefor. All such correspondence between the
				Secretary and the Governor of any affected State, together with any additional
				information and data relating thereto, shall accompany such proposed program
				when it is submitted to the Congress.
								;
				and
					(3)by adding at the
			 end the following:
						
							(i)Projection of
				state adjacent zone resources and state and local government shares of OCS
				receiptsConcurrent with the publication of the scoping notice at
				the beginning of the development of each 5-Year Outer Continental Shelf Oil and
				Gas Leasing Program, or as soon thereafter as possible, the Secretary
				shall—
								(1)provide to each
				Adjacent State a current estimate of proven and potential oil and gas resources
				located within the State’s Adjacent Zone; and
								(2)provide to each
				Adjacent State, and coastal political subdivisions thereof, a best-efforts
				projection of the OCS Receipts that the Secretary expects will be shared with
				each Adjacent State, and its coastal political subdivisions, using the
				assumption that the unleased tracts within the State’s Adjacent Zone are fully
				made available for leasing, including long-term projected OCS Receipts. In
				addition, the Secretary shall include a macroeconomic estimate of the impact of
				such leasing on the national economy and each State’s economy, including
				investment, jobs, revenues, personal income, and other
				categories.
								.
					116.Coordination
			 with Adjacent StatesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
					(1)in subsection (a)
			 in the first sentence by inserting , for any tract located within the
			 Adjacent State’s Adjacent Zone, after government;
			 and
					(2)by adding the
			 following:
						
							(f)(1)No Federal agency may
				permit or otherwise approve, without the concurrence of the Adjacent State, the
				construction of a crude oil or petroleum products (or both) pipeline within the
				part of the Adjacent State’s Adjacent Zone that is withdrawn from oil and gas
				leasing, except that such a pipeline may be approved, without such Adjacent
				State’s concurrence, to pass through such Adjacent Zone if at least 50 percent
				of the production projected to be carried by the pipeline within its first 10
				years of operation is from areas of the Adjacent State’s Adjacent Zone.
								(2)No State may prohibit the
				construction within its Adjacent Zone or its State waters of a natural gas
				pipeline that will transport natural gas produced from the outer Continental
				Shelf. However, an Adjacent State may prevent a proposed natural gas pipeline
				landing location if it proposes two alternate landing locations in the Adjacent
				State, acceptable to the Adjacent State, located within 50 miles on either side
				of the proposed landing
				location.
								.
					117.Environmental
			 studiesSection 20(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1346) is amended—
					(1)by inserting
			 (1) after (d); and
					(2)by adding at the
			 end the following:
						
							(2)For all programs,
				lease sales, leases, and actions under this Act, the following shall apply
				regarding the application of the National Environmental Policy Act of
				1969:
								(A)Granting or
				directing lease suspensions and the conduct of all preliminary activities on
				outer Continental Shelf tracts, including seismic activities, are categorically
				excluded from the need to prepare either an environmental assessment or an
				environmental impact statement, and the Secretary shall not be required to
				analyze whether any exceptions to a categorical exclusion apply for activities
				conducted under the authority of this Act.
								(B)The environmental
				impact statement developed in support of each 5-Year Oil and Gas Leasing
				Program provides the environmental analysis for all lease sales to be conducted
				under the program and such sales shall not be subject to further environmental
				analysis.
								(C)Exploration plans
				shall not be subject to any requirement to prepare an environmental impact
				statement, and the Secretary may find that exploration plans are eligible for
				categorical exclusion due to the impacts already being considered within an
				environmental impact statement or due to mitigation measures included within
				the plan.
								(D)Within each OCS
				Planning Area, after the preparation of the first development and production
				plan environmental impact statement for a leased tract within the Area, future
				development and production plans for leased tracts within the Area shall only
				require the preparation of an environmental assessment unless the most recent
				development and production plan environmental impact statement within the Area
				was finalized more than 10 years prior to the date of the approval of the plan,
				in which case an environmental impact statement shall be
				required.
								.
					118.Outer
			 Continental Shelf incompatible use
					(a)In
			 generalNo Federal agency may permit construction or operation
			 (or both) of any facility, or designate or maintain a restricted transportation
			 corridor or operating area on the Federal outer Continental Shelf or in State
			 waters, that will be incompatible with, as determined by the Secretary of the
			 Interior, oil and gas leasing and substantially full exploration and production
			 of tracts that are geologically prospective for oil or natural gas (or
			 both).
					(b)ExceptionsSubsection
			 (a) shall not apply to any facility, transportation corridor, or operating area
			 the construction, operation, designation, or maintenance of which is or will
			 be—
						(1)located in an area
			 of the outer Continental Shelf that is unavailable for oil and gas leasing by
			 operation of law;
						(2)used for a
			 military readiness activity (as defined in section 315(f) of Public Law
			 107–314; 16 U.S.C. 703 note); or
						(3)required in the
			 national interest, as determined by the President.
						119.Repurchase of
			 certain leases
					(a)Authority To
			 repurchase and cancel certain leasesThe Secretary of the
			 Interior shall repurchase and cancel any Federal oil and gas, geothermal, coal,
			 oil shale, tar sands, or other mineral lease, whether onshore or offshore, but
			 not including any outer Continental Shelf oil and gas leases that were subject
			 to litigation in the Court of Federal Claims on January 1, 2006, if the
			 Secretary finds that such lease qualifies for repurchase and cancellation under
			 the regulations authorized by this section.
					(b)RegulationsNot
			 later than 365 days after the date of the enactment of this Act, the Secretary
			 shall publish a final regulation stating the conditions under which a lease
			 referred to in subsection (a) would qualify for repurchase and cancellation,
			 and the process to be followed regarding repurchase and cancellation. Such
			 regulation shall include, but not be limited to, the following:
						(1)The Secretary
			 shall repurchase and cancel a lease after written request by the lessee upon a
			 finding by the Secretary that—
							(A)a request by the
			 lessee for a required permit or other approval complied with applicable law,
			 except the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), and
			 terms of the lease and such permit or other approval was denied;
							(B)a Federal agency
			 failed to act on a request by the lessee for a required permit, other approval,
			 or administrative appeal within a regulatory or statutory time-frame associated
			 with the requested action, whether advisory or mandatory, or if none, within
			 180 days; or
							(C)a Federal agency
			 attached a condition of approval, without agreement by the lessee, to a
			 required permit or other approval if such condition of approval was not
			 mandated by Federal statute or regulation in effect on the date of lease
			 issuance, or was not specifically allowed under the terms of the lease.
							(2)A
			 lessee shall not be required to exhaust administrative remedies regarding a
			 permit request, administrative appeal, or other required request for approval
			 for the purposes of this section.
						(3)The Secretary
			 shall make a final agency decision on a request by a lessee under this section
			 within 180 days of request.
						(4)Compensation to a
			 lessee to repurchase and cancel a lease under this section shall be the amount
			 that a lessee would receive in a restitution case for a material breach of
			 contract.
						(5)Compensation shall
			 be in the form of a check or electronic transfer from the Department of the
			 Treasury from funds deposited into miscellaneous receipts under the authority
			 of the same Act that authorized the issuance of the lease being
			 repurchased.
						(6)Failure of the
			 Secretary to make a final agency decision on a request by a lessee under this
			 section within 180 days of request shall result in a 10 percent increase in the
			 compensation due to the lessee if the lease is ultimately repurchased.
						(c)No
			 prejudiceThis section shall not be interpreted to prejudice any
			 other rights that the lessee would have in the absence of this section.
					120.Offsite
			 environmental mitigationNotwithstanding any other provision of law,
			 any person conducting activities under the Mineral Leasing Act (30 U.S.C. 181
			 et seq.), the Geothermal Steam Act (30 U.S.C. 1001 et seq.), the Mineral
			 Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), the Weeks Act (16
			 U.S.C. 552 et seq.), the General Mining Act of 1872 (30 U.S.C. 22 et seq.), the
			 Materials Act of 1947 (30 U.S.C. 601 et seq.), or the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331 et seq.), may in satisfying any mitigation
			 requirements associated with such activities propose mitigation measures on a
			 site away from the area impacted and the Secretary of the Interior shall accept
			 these proposed measures if the Secretary finds that they generally achieve the
			 purposes for which mitigation measures appertained.
				121.OCS regional
			 headquartersNot later than
			 July 1, 2011, the Secretary of the Interior shall establish the headquarters
			 for the Atlantic OCS Region, the headquarters for the Gulf of Mexico OCS
			 Region, and the headquarters for the Pacific OCS Region within a State
			 bordering the Atlantic OCS Region, a State bordering the Gulf of Mexico OCS
			 Region, and a State bordering the Pacific OCS Region. Such Atlantic and Pacific
			 OCS Regions headquarters shall be located within 25 miles of the coastline and
			 each Minerals Management Service OCS regional headquarters shall be the
			 permanent duty station for all Minerals Management Service personnel that on a
			 daily basis spend on average 60 percent or more of their time in performance of
			 duties in support of the activities of the respective Region, except that the
			 Minerals Management Service may house regional inspection staff in other
			 locations. Each OCS Region shall each be led by a Regional Director who shall
			 be an employee within the Senior Executive Service.
				122.Leases for
			 areas located within 12 nautical miles of California or Florida
					(a)Authorization To
			 cancel and exchange certain existing oil and gas leases
						(1)AuthorityWithin
			 2 years after the date of enactment of this Act, the lessee of an existing oil
			 and gas lease for an area located completely within 12 nautical miles of the
			 coastline within the California or Florida Adjacent Zones shall have the
			 option, without compensation, of exchanging such lease for a new oil and gas
			 lease having a primary term of 5 years. For the area subject to the new lease,
			 the lessee may select any unleased tract on the outer Continental Shelf that is
			 in an area available for leasing.
						(2)Administrative
			 processThe Secretary of the Interior shall establish a
			 reasonable administrative process to implement paragraph (1). Exchanges and
			 conversions under subsection (a), including the issuance of new leases, shall
			 not be considered to be major Federal actions for purposes of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). Further, such
			 actions conducted in accordance with this section are deemed to be in
			 compliance all provisions of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331 et seq.).
						(3)Operating
			 restrictionsA new lease issued in exchange for an existing lease
			 under this section shall be subject to such national defense operating
			 stipulations on the OCS tract covered by the new lease as may be applicable
			 upon issuance.
						(4)PriorityThe
			 Secretary shall give priority in the lease exchange process based on the amount
			 of the original bonus bid paid for the issuance of each lease to be exchanged.
			 The Secretary shall allow leases covering partial tracts to be exchanged for
			 leases covering full tracts conditioned upon payment of additional bonus bids
			 on a per-acre basis as determined by the average per acre of the original bonus
			 bid per acre for the partial tract being exchanged.
						(b)Further lease
			 cancellation and exchange provisions
						(1)Cancellation of
			 leaseAs part of the lease exchange process under this section,
			 the Secretary shall cancel a lease that is exchanged under this section.
						(2)Consent of
			 lesseesAll lessees holding an interest in a lease must consent
			 to cancellation of their leasehold interests in order for the lease to be
			 cancelled and exchanged under this section.
						(3)Waiver of
			 rightsAs a prerequisite to the exchange of a lease under this
			 section, the lessee must waive any rights to bring any litigation against the
			 United States related to the transaction.
						(4)Plugging and
			 abandonmentThe plugging and abandonment requirements for any
			 wells located on any lease to be cancelled and exchanged under this section
			 must be complied with by the lessees prior to the cancellation and
			 exchange.
						(c)Existing oil and
			 gas lease definedIn this section the term existing oil and
			 gas lease means an oil and gas lease in effect on the date of the
			 enactment of this Act.
					123.Coastal impact
			 assistanceSection 31 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1356a) is repealed.
				124.Repeal of the
			 Gulf of Mexico Energy Security Act of 2006The Gulf
			 of Mexico Energy Security Act of 2006 is repealed effective
			 October 1, 2009.
				BANWR
				141.Short
			 titleThis subtitle may be
			 cited as the American Energy
			 Independence and Price Reduction Act.
				142.DefinitionsIn this subtitle:
					(1)Coastal
			 PlainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
					(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the Secretary
			 of the Interior or the Secretary’s designee.
					143.Leasing program
			 for lands within the Coastal Plain
					(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
						(1)to establish and
			 implement, in accordance with this subtitle and acting through the Director of
			 the Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
						(2)to administer the
			 provisions of this subtitle through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this subtitle in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
						(b)Repeal
						(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
						(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
						(c)Compliance with
			 requirements under certain other laws
						(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
						(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this subtitle before the conduct of the first lease
			 sale.
						(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this subtitle, the Secretary shall prepare an environmental impact
			 statement under the National Environmental Policy Act of 1969 with respect to
			 the actions authorized by this subtitle that are not referred to in paragraph
			 (2). Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this subtitle shall be completed within 18
			 months after the date of enactment of this Act. The Secretary shall only
			 consider public comments that specifically address the Secretary’s preferred
			 action and that are filed within 20 days after publication of an environmental
			 analysis. Notwithstanding any other law, compliance with this paragraph is
			 deemed to satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this subtitle.
						(d)Relationship to
			 State and local authorityNothing in this subtitle shall be
			 considered to expand or limit State and local regulatory authority.
					(e)Special
			 areas
						(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
						(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
						(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
						(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
						(f)Limitation on
			 closed areasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this subtitle.
					(g)Regulations
						(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this subtitle, including rules and regulations relating
			 to protection of the fish and wildlife, their habitat, subsistence resources,
			 and environment of the Coastal Plain, by no later than 15 months after the date
			 of enactment of this Act.
						(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
						144.Lease
			 sales
					(a)In
			 generalLands may be leased pursuant to this subtitle to any
			 person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
						(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
						(2)the holding of
			 lease sales after such nomination process; and
						(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
						(c)Lease sale
			 bidsBidding for leases under this subtitle shall be by sealed
			 competitive cash bonus bids.
					(d)Acreage minimum
			 in first saleIn the first lease sale under this subtitle, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
					(e)Timing of lease
			 salesThe Secretary shall—
						(1)conduct the first
			 lease sale under this subtitle within 22 months after the date of the enactment
			 of this Act;
						(2)evaluate the bids in such sale and issue
			 leases resulting from such sale, within 90 days after the date of the
			 completion of such sale; and
						(3)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
						145.Grant of leases
			 by the Secretary
					(a)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 144 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
					(b)Subsequent
			 transfersNo lease issued under this subtitle may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
					146.Lease terms and
			 conditions
					(a)In
			 generalAn oil or gas lease issued pursuant to this subtitle
			 shall—
						(1)provide for the
			 payment of a royalty of not less than 12½ percent in amount or value of the
			 production removed or sold from the lease, as determined by the Secretary under
			 the regulations applicable to other Federal oil and gas leases;
						(2)provide that the
			 Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving areas
			 and other species of fish and wildlife;
						(3)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
						(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
						(5)provide that the
			 standard of reclamation for lands required to be reclaimed under this subtitle
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
						(6)contain terms and
			 conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 143(a)(2);
						(7)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native Corporations from throughout
			 the State;
						(8)prohibit the
			 export of oil produced under the lease; and
						(9)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this subtitle and the regulations issued under this
			 subtitle.
						(b)Project labor
			 agreementsThe Secretary, as a term and condition of each lease
			 under this subtitle and in recognizing the Government’s proprietary interest in
			 labor stability and in the ability of construction labor and management to meet
			 the particular needs and conditions of projects to be developed under the
			 leases issued pursuant to this subtitle and the special concerns of the parties
			 to such leases, shall require that the lessee and its agents and contractors
			 negotiate to obtain a project labor agreement for the employment of laborers
			 and mechanics on production, maintenance, and construction under the
			 lease.
					147.Coastal Plain
			 environmental protection
					(a)No significant
			 adverse effect standard To govern authorized Coastal Plain
			 activitiesThe Secretary shall, consistent with the requirements
			 of section 143, administer the provisions of this subtitle through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
						(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
						(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
						(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
						(b)Site-specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
						(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
						(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
						(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
						(c)Regulations To
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this subtitle, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this subtitle are conducted in a manner consistent with the purposes and
			 environmental requirements of this subtitle.
					(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this subtitle shall require
			 compliance with all applicable provisions of Federal and State environmental
			 law, and shall also require the following:
						(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
						(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
						(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
						(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
							(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
							(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
							(5)Prohibitions on
			 general public access and use on all pipeline access and service roads.
						(6)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this subtitle, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
						(7)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
						(8)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
						(9)Consolidation of
			 facility siting.
						(10)Appropriate
			 prohibitions or restrictions on use of explosives.
						(11)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
						(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
						(13)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
						(14)Fuel storage and
			 oil spill contingency planning.
						(15)Research,
			 monitoring, and reporting requirements.
						(16)Field crew
			 environmental briefings.
						(17)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
						(18)Compliance with
			 applicable air and water quality standards.
						(19)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
						(20)Reasonable
			 stipulations for protection of cultural and archeological resources.
						(21)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
						(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
						(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
						(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
						(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
						(f)Facility
			 consolidation planning
						(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
						(2)ObjectivesThe
			 plan shall have the following objectives:
							(A)Avoiding
			 unnecessary duplication of facilities and activities.
							(B)Encouraging
			 consolidation of common facilities and activities.
							(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
							(D)Utilizing existing
			 facilities wherever practicable.
							(E)Enhancing
			 compatibility between wildlife values and development activities.
							(g)Access to public
			 landsThe Secretary shall—
						(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
						(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
						148.Expedited
			 judicial review
					(a)Filing of
			 complaint
						(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this subtitle or any action of the Secretary under this subtitle shall be
			 filed—
							(A)except as provided
			 in subparagraph (B), within the 60-day period beginning on the date of the
			 action being challenged; or
							(B)in the case of a
			 complaint based solely on grounds arising after such period, within 60 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
							(2)VenueAny
			 complaint seeking judicial review of any provision of this subtitle or any
			 action of the Secretary under this subtitle may be filed only in the United
			 States District Court for the District of Columbia.
						(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this subtitle, including the environmental
			 analysis thereof, shall be limited to whether the Secretary has complied with
			 the terms of this subtitle and shall be based upon the administrative record of
			 that decision. The Secretary’s identification of a preferred course of action
			 to enable leasing to proceed and the Secretary’s analysis of environmental
			 effects under this subtitle shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence to the contrary.
						(b)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
					149.Federal and
			 State distribution of revenues
					(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this subtitle—
						(1)50 percent shall
			 be paid to the State of Alaska; and
						(2)except as provided in section 152(d), 90
			 percent of the balance shall be deposited into the American Renewable and
			 Alternative Energy Trust Fund established by section 321.
						(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
					150.Rights-of-way
			 across the Coastal Plain
					(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
						(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
						(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
						(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
					(c)RegulationsThe
			 Secretary shall include in regulations under section 143(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
					151.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
					(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
					(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
					152.Local
			 government impact aid and community service assistance
					(a)Financial
			 assistance authorized
						(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this subtitle.
						(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this subtitle, as determined by the
			 Secretary, shall be eligible for financial assistance under this
			 section.
						(b)Use of
			 assistanceFinancial assistance under this section may be used
			 only for—
						(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
						(2)implementing
			 mitigation plans and maintaining mitigation projects;
						(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
						(4)establishment of a
			 coordination office, by the North Slope Borough, in the City of Kaktovik, which
			 shall—
							(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
							(B)provide to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate an annual report on the
			 status of coordination between developers and the communities affected by
			 development.
							(c)Application
						(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
						(2)North Slope
			 Borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough.
						(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
						(d)Establishment of
			 fund
						(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
						(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
						(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this subtitle.
						(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
						(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest bearing government securities.
						(e)Authorization of
			 appropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
					COil Shale
				161.Oil
			 shale
					(a)FindingsCongress
			 finds that oil shale resources located within the United States—
						(1)total almost 2
			 trillion barrels of oil in place;
						(2)are a
			 strategically important domestic resource that should be developed on an
			 accelerated basis to reduce our growing reliance on politically and
			 economically unstable sources of foreign oil imports;
						(3)are one of the
			 best resources available for advancing American technology and creating
			 American jobs; and
						(4)will be a
			 critically important component of the Nation’s transportation fuel sector in
			 particular, by providing a secure domestic source of aviation fuel for both
			 commercial and military uses.
						(b)Additional
			 research and development lease salesThe Secretary of the
			 Interior shall hold a lease sale within 180 days after the date of enactment of
			 this Act offering an additional 10 parcels for lease for research, development,
			 and demonstration of oil shale resources, under the terms offered in the
			 solicitation of bids for such leases published on January 15, 2009 (74 Fed.
			 Reg. 10).
					(c)Application of
			 regulationsThe oil shale management final rules published by the
			 Department of the Interior on November 18, 2008 (73 Fed. Reg. 223), shall apply
			 to all commercial leasing for the management of federally owned oil shale, and
			 any associated minerals, located on Federal lands.
					(d)Reduced payments
			 To ensure productionThe Secretary of the Interior may
			 temporarily reduce royalties, fees, rentals, bonus, or other payments for
			 leases of Federal lands for the development and production of oil shale
			 resources as necessary to incentivize and encourage development of such
			 resources, if the Secretary determines that the royalties, fees, rentals, bonus
			 bids, and other payments otherwise authorized by law are hindering production
			 of such resources.
					DRefinery Permit
			 Process Schedule
				171.Short
			 titleThis subtitle may be
			 cited as the Refinery Permit Process
			 Schedule Act.
				172.DefinitionsFor purposes of this subtitle—
					(1)the term
			 Administrator means the Administrator of the Environmental
			 Protection Agency;
					(2)the term applicant means a
			 person who (with the approval of the governor of the State, or in the case of
			 Native American tribes or tribal territories the designated leader of the tribe
			 or tribal community, where the proposed refinery would be located) is seeking a
			 Federal refinery authorization;
					(3)the term
			 biomass has the meaning given that term in section 932(a)(1) of
			 the Energy Policy Act of 2005;
					(4)the term
			 Federal refinery authorization—
						(A)means any
			 authorization required under Federal law, whether administered by a Federal or
			 State administrative agency or official, with respect to siting, construction,
			 expansion, or operation of a refinery; and
						(B)includes any
			 permits, licenses, special use authorizations, certifications, opinions, or
			 other approvals required under Federal law with respect to siting,
			 construction, expansion, or operation of a refinery;
						(5)the term
			 refinery means—
						(A)a facility
			 designed and operated to receive, load, unload, store, transport, process, and
			 refine crude oil by any chemical or physical process, including distillation,
			 fluid catalytic cracking, hydrocracking, coking, alkylation, etherification,
			 polymerization, catalytic reforming, isomerization, hydrotreating, blending,
			 and any combination thereof, in order to produce gasoline or distillate;
						(B)a facility
			 designed and operated to receive, load, unload, store, transport, process, and
			 refine coal by any chemical or physical process, including liquefaction, in
			 order to produce gasoline or diesel as its primary output; or
						(C)a facility designed and operated to
			 receive, load, unload, store, transport, process (including biochemical,
			 photochemical, and biotechnology processes), and refine biomass in order to
			 produce biofuel; and
						(6)the term
			 State means a State, the District of Columbia, the Commonwealth of
			 Puerto Rico, and any other territory or possession of the United States.
					173.State
			 assistance
					(a)State
			 assistanceAt the request of
			 a governor of a State, or in the case of Native American tribes or tribal
			 territories the designated leader of the tribe or tribal community, the
			 Administrator is authorized to provide financial assistance to that State or
			 tribe or tribal community to facilitate the hiring of additional personnel to
			 assist the State or tribe or tribal community with expertise in fields relevant
			 to consideration of Federal refinery authorizations.
					(b)Other
			 assistanceAt the request of
			 a governor of a State, or in the case of Native American tribes or tribal
			 territories the designated leader of the tribe or tribal community, a Federal
			 agency responsible for a Federal refinery authorization shall provide
			 technical, legal, or other nonfinancial assistance to that State or tribe or
			 tribal community to facilitate its consideration of Federal refinery
			 authorizations.
					174.Refinery
			 process coordination and procedures
					(a)Appointment of
			 federal coordinator
						(1)In
			 generalThe President shall appoint a Federal coordinator to
			 perform the responsibilities assigned to the Federal coordinator under this
			 subtitle.
						(2)Other
			 agenciesEach Federal and State agency or official required to
			 provide a Federal refinery authorization shall cooperate with the Federal
			 coordinator.
						(b)Federal refinery
			 authorizations
						(1)Meeting
			 participantsNot later than
			 30 days after receiving a notification from an applicant that the applicant is
			 seeking a Federal refinery authorization pursuant to Federal law, the Federal
			 coordinator appointed under subsection (a) shall convene a meeting of
			 representatives from all Federal and State agencies responsible for a Federal
			 refinery authorization with respect to the refinery. The governor of a State
			 shall identify each agency of that State that is responsible for a Federal
			 refinery authorization with respect to that refinery.
						(2)Memorandum of
			 agreement(A)Not later than 90 days after receipt of a
			 notification described in paragraph (1), the Federal coordinator and the other
			 participants at a meeting convened under paragraph (1) shall establish a
			 memorandum of agreement setting forth the most expeditious coordinated schedule
			 possible for completion of all Federal refinery authorizations with respect to
			 the refinery, consistent with the full substantive and procedural review
			 required by Federal law. If a Federal or State agency responsible for a Federal
			 refinery authorization with respect to the refinery is not represented at such
			 meeting, the Federal coordinator shall ensure that the schedule accommodates
			 those Federal refinery authorizations, consistent with Federal law. In the
			 event of conflict among Federal refinery authorization scheduling requirements,
			 the requirements of the Environmental Protection Agency shall be given
			 priority.
							(B)Not later than 15 days after
			 completing the memorandum of agreement, the Federal coordinator shall publish
			 the memorandum of agreement in the Federal Register.
							(C)The Federal coordinator shall ensure that
			 all parties to the memorandum of agreement are working in good faith to carry
			 out the memorandum of agreement, and shall facilitate the maintenance of the
			 schedule established therein.
							(c)Consolidated
			 recordThe Federal coordinator shall, with the cooperation of
			 Federal and State administrative agencies and officials, maintain a complete
			 consolidated record of all decisions made or actions taken by the Federal
			 coordinator or by a Federal administrative agency or officer (or State
			 administrative agency or officer acting under delegated Federal authority) with
			 respect to any Federal refinery authorization. Such record shall be the record
			 for judicial review under subsection (d) of decisions made or actions taken by
			 Federal and State administrative agencies and officials, except that, if the
			 Court determines that the record does not contain sufficient information, the
			 Court may remand the proceeding to the Federal coordinator for further
			 development of the consolidated record.
					(d)Remedies
						(1)In
			 generalThe United States District Court for the district in
			 which the proposed refinery is located shall have exclusive jurisdiction over
			 any civil action for the review of the failure of an agency or official to act
			 on a Federal refinery authorization in accordance with the schedule established
			 pursuant to the memorandum of agreement.
						(2)StandingIf an applicant or a party to a memorandum
			 of agreement alleges that a failure to act described in paragraph (1) has
			 occurred and that such failure to act would jeopardize timely completion of the
			 entire schedule as established in the memorandum of agreement, such applicant
			 or other party may bring a cause of action under this subsection.
						(3)Court
			 actionIf an action is
			 brought under paragraph (2), the Court shall review whether the parties to the
			 memorandum of agreement have been acting in good faith, whether the applicant
			 has been cooperating fully with the agencies that are responsible for issuing a
			 Federal refinery authorization, and any other relevant materials in the
			 consolidated record. Taking into consideration those factors, if the Court
			 finds that a failure to act described in paragraph (1) has occurred, and that
			 such failure to act would jeopardize timely completion of the entire schedule
			 as established in the memorandum of agreement, the Court shall establish a new
			 schedule that is the most expeditious coordinated schedule possible for
			 completion of proceedings, consistent with the full substantive and procedural
			 review required by Federal law. The court may issue orders to enforce any
			 schedule it establishes under this paragraph.
						(4)Federal
			 coordinator’s actionWhen any civil action is brought under this
			 subsection, the Federal coordinator shall immediately file with the Court the
			 consolidated record compiled by the Federal coordinator pursuant to subsection
			 (c).
						(5)Expedited
			 reviewThe Court shall set any civil action brought under this
			 subsection for expedited consideration.
						175.Designation of
			 closed military bases
					(a)Designation
			 requirementNot later than 90
			 days after the date of enactment of this Act, the President shall designate no
			 less than 3 closed military installations, or portions thereof, as potentially
			 suitable for the construction of a refinery. At least 1 such site shall be
			 designated as potentially suitable for construction of a refinery to refine
			 biomass in order to produce biofuel.
					(b)Redevelopment
			 authorityThe redevelopment
			 authority for each installation designated under subsection (a), in preparing
			 or revising the redevelopment plan for the installation, shall consider the
			 feasibility and practicability of siting a refinery on the installation.
					(c)Management and
			 disposal of real propertyThe
			 Secretary of Defense, in managing and disposing of real property at an
			 installation designated under subsection (a) pursuant to the base closure law
			 applicable to the installation, shall give substantial deference to the
			 recommendations of the redevelopment authority, as contained in the
			 redevelopment plan for the installation, regarding the siting of a refinery on
			 the installation. The management and disposal of real property at a closed
			 military installation or portion thereof found to be suitable for the siting of
			 a refinery under subsection (a) shall be carried out in the manner provided by
			 the base closure law applicable to the installation.
					(d)DefinitionsFor
			 purposes of this section—
						(1)the term base closure law
			 means the Defense Base Closure and Realignment Act of 1990 (part A of title
			 XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and title II of the Defense
			 Authorization Amendments and Base Closure and Realignment Act (Public Law
			 100–526; 10 U.S.C. 2687 note); and
						(2)the term closed military
			 installation means a military installation closed or approved for
			 closure pursuant to a base closure law.
						176.Savings
			 clauseNothing in this
			 subtitle shall be construed to affect the application of any environmental or
			 other law, or to prevent any party from bringing a cause of action under any
			 environmental or other law, including citizen suits.
				177.Refinery
			 revitalization repealSubtitle
			 H of title III of the Energy Policy Act of 2005 and the items relating thereto
			 in the table of contents of such Act are repealed.
				IICONSERVATION AND
			 EFFICIENCY
			ATax Incentives for
			 Fuel Efficiency
				201.Extension of
			 credit for alternative fuel vehiclesParagraph (4) of section 30B(j) of the
			 Internal Revenue Code of 1986 is amended by striking December 31,
			 2010 and inserting December 31, 2020.
				202.Extension of
			 alternative fuel vehicle refueling property creditParagraph
			 (1) of section 30C(g) of the Internal Revenue Code of 1986 is amended—
					(1)by striking
			 hydrogen, and inserting hydrogen or alternative fuels (as
			 defined in section 30B(e)(4)(B)),, and
					(2)by striking
			 December 31, 2014 and inserting December 31,
			 2020.
					203.Extension of
			 credit for new qualified plug-in electric drive motor vehicles
					(a)In
			 generalSection 30D of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(g)TerminationThis section shall not apply to property
				placed in service after December 31,
				2020.
							.
					(b)Repeal of
			 limitation on number of new qualified plug-In electric drive motor vehicles
			 eligible for creditSection 30D of such Code, as amended by
			 subsection (a), is amended by striking subsection (e) and redesignating
			 subsections (f) and (g) as subsections (e) and (f), respectively.
					(c)Conforming
			 amendments
						(1)Section
			 1016(a)(37) of such Code is amended by striking section
			 30D(f)(1) and inserting section 30D(e)(1).
						(2)Section 6501(m) of such Code is amended by
			 striking section 30D(e)(4) and inserting section
			 30D(e)(4).
						(d)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 acquired after December 31, 2009.
					BTapping America’s
			 Ingenuity and Creativity
				211.DefinitionsIn this subtitle:
					(1)Administering
			 entityThe term administering entity means the
			 entity with which the Secretary enters into an agreement under section
			 214(c).
					(2)DepartmentThe
			 term Department means the Department of Energy.
					(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
					212.Statement of
			 policyIt is the policy of the
			 United States to provide incentives to encourage the development and
			 implementation of innovative energy technologies and new energy sources that
			 will reduce our reliance on foreign energy.
				213.Prize
			 authority
					(a)In
			 generalThe Secretary shall carry out a program to competitively
			 award cash prizes in conformity with this subtitle to advance the research,
			 development, demonstration, and commercial application of innovative energy
			 technologies and new energy sources.
					(b)Advertising and
			 Solicitation of Competitors
						(1)AdvertisingThe
			 Secretary shall widely advertise prize competitions to encourage broad
			 participation in the program carried out under subsection (a), including
			 individuals, universities, communities, and large and small businesses.
						(2)Announcement
			 through federal register noticeThe Secretary shall announce each
			 prize competition by publishing a notice in the Federal Register. This notice
			 shall include essential elements of the competition such as the subject of the
			 competition, the duration of the competition, the eligibility requirements for
			 participation in the competition, the process for participants to register for
			 the competition, the amount of the prize, and the criteria for awarding the
			 prize.
						(c)Administering
			 the CompetitionThe Secretary may enter into an agreement with a
			 private, nonprofit entity to administer the prize competitions, subject to the
			 provisions of this subtitle. The administering entity shall perform the
			 following functions:
						(1)Advertise the
			 competition and its results.
						(2)Raise funds from
			 private entities and individuals to pay for administrative costs and cash
			 prizes.
						(3)Develop, in
			 consultation with and subject to the final approval of the Secretary, criteria
			 to select winners based upon the goal of safely and adequately storing nuclear
			 used fuel.
						(4)Determine, in
			 consultation with and subject to the final approval of the Secretary, the
			 appropriate amount of the awards.
						(5)Protect against
			 the administering entity’s unauthorized use or disclosure of a registered
			 participant’s intellectual property, trade secrets, and confidential business
			 information. Any information properly identified as trade secrets or
			 confidential business information that is submitted by a participant as part of
			 a competitive program under this subtitle may be withheld from public
			 disclosure.
						(6)Develop and
			 promulgate sufficient rules to define the parameters of designing and proposing
			 innovative energy technologies and new energy sources with input from industry,
			 citizens, and corporations familiar with such activities.
						(d)Funding
			 SourcesPrizes under this subtitle may consist of Federal
			 appropriated funds, funds provided by the administering entity, or funds raised
			 through grants or donations. The Secretary may accept funds from other Federal
			 agencies for such cash prizes and, notwithstanding section 3302(b) of title 31,
			 United States Code, may use such funds for the cash prize program. Other than
			 publication of the names of prize sponsors, the Secretary may not give any
			 special consideration to any private sector entity or individual in return for
			 a donation to the Secretary or administering entity.
					(e)Announcement of
			 PrizesThe Secretary may not publish a notice required by
			 subsection (b)(2) until all the funds needed to pay out the announced amount of
			 the prize have been appropriated to the Department or the Department has
			 received from the administering entity a written commitment to provide all
			 necessary funds.
					214.EligibilityTo be eligible to win a prize under this
			 subtitle, an individual or entity—
					(1)shall notify the
			 administering entity of intent to submit ideas and intent to collect the prize
			 upon selection;
					(2)shall comply with
			 all the requirements stated in the Federal Register notice required under
			 section 213(b)(2);
					(3)in the case of a
			 private entity, shall be incorporated in and maintain a primary place of
			 business in the United States, and in the case of an individual, whether
			 participating singly or in a group, shall be a citizen of the United
			 States;
					(4)shall not be a
			 Federal entity, a Federal employee acting within the scope of his or her
			 employment, or an employee of a national laboratory acting within the scope of
			 employment;
					(5)shall not use
			 Federal funding or other Federal resources to compete for the prize; and
					(6)shall not be an
			 entity acting on behalf of any foreign government or agent.
					215.Intellectual
			 propertyThe Federal
			 Government shall not, by virtue of offering or awarding a prize under this
			 subtitle, be entitled to any intellectual property rights derived as a
			 consequence of, or in direct relation to, the participation by a registered
			 participant in a competition authorized by this subtitle. This section shall
			 not be construed to prevent the Federal Government from negotiating a license
			 for the use of intellectual property developed for a prize competition under
			 this subtitle. The Federal Government may seek assurances that technologies for
			 which prizes are awarded under this subtitle are offered for commercialization
			 in the event an award recipient does not take, or is not expected to take
			 within a reasonable time, effective steps to achieve practical application of
			 the technology.
				216.Waiver of
			 liabilityThe Secretary may
			 require registered participants to waive claims against the Federal Government
			 and the administering entity (except claims for willful misconduct) for any
			 injury, death, damage, or loss of property, revenue, or profits arising from
			 the registered participants’ participation in a competition under this
			 subtitle. The Secretary shall give notice of any waiver required under this
			 section in the notice required by section 213(b)(2). The Secretary may not
			 require a registered participant to waive claims against the administering
			 entity arising out of the unauthorized use or disclosure by the administering
			 entity of the registered participant’s intellectual property, trade secrets, or
			 confidential business information.
				217.Authorization
			 of appropriations
					(a)AwardsForty
			 percent of amounts in the American Energy Trust Fund shall be available without
			 further appropriation to carry out specified provisions of this section.
					(b)Treatment of
			 AwardsAmounts received pursuant to an award under this subtitle
			 may not be taxed by any Federal, State, or local authority.
					(c)AdministrationIn
			 addition to the amounts authorized under subsection (a), there are authorized
			 to be appropriated to the Secretary for each of fiscal years 2009 through 2020
			 $2,000,000 for the administrative costs of carrying out this subtitle.
					(d)Carryover of
			 FundsFunds appropriated for prize awards under this subtitle
			 shall remain available until expended and may be transferred, reprogrammed, or
			 expended for other purposes only after the expiration of 11 fiscal years after
			 the fiscal year for which the funds were originally appropriated. No provision
			 in this subtitle permits obligation or payment of funds in violation of section
			 1341 of title 31, United States Code.
					218.Next generation
			 automobile prize programThe
			 Secretary of Energy shall establish a program to award a prize in the amount of
			 $500,000,000 to the first automobile manufacturer incorporated in the United
			 States to manufacture and sell in the United States 50,000 midsized sedan
			 automobiles which operate on gasoline and can travel 100 miles per
			 gallon.
				219.Advanced
			 battery manufacturing incentive program
					(a)DefinitionsIn
			 this section:
						(1)Advanced
			 batteryThe term advanced battery means an
			 electrical storage device suitable for vehicle applications.
						(2)Engineering
			 integration costsThe term engineering integration
			 costs includes the cost of engineering tasks relating to—
							(A)incorporation of
			 qualifying components into the design of advanced batteries; and
							(B)design of tooling
			 and equipment and developing manufacturing processes and material suppliers for
			 production facilities that produce qualifying components or advanced
			 batteries.
							(b)Advanced Battery
			 Manufacturing FacilityThe Secretary shall provide facility
			 funding awards under this section to advanced battery manufacturers to pay not
			 more than 30 percent of the cost of reequipping, expanding, or establishing a
			 manufacturing facility in the United States to produce advanced
			 batteries.
					(c)Period of
			 AvailabilityAn award under subsection (b) shall apply to—
						(1)facilities and
			 equipment placed in service before December 30, 2020; and
						(2)engineering
			 integration costs incurred during the period beginning on the date of enactment
			 of this Act and ending on December 30, 2020.
						(d)Direct Loan
			 Program
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 subtitle, and subject to the availability of appropriated funds, the Secretary
			 shall carry out a program to provide a total of not more than $100,000,000 in
			 loans to eligible individuals and entities (as determined by the Secretary) for
			 the costs of activities described in subsection (b).
						(2)Selection of
			 eligible projectsThe Secretary shall select eligible projects to
			 receive loans under this subsection in cases in which, as determined by the
			 Secretary, the award recipient—
							(A)is financially
			 viable without the receipt of additional Federal funding associated with the
			 proposed project;
							(B)will provide
			 sufficient information to the Secretary for the Secretary to ensure that the
			 qualified investment is expended efficiently and effectively; and
							(C)has met such other
			 criteria as may be established and published by the Secretary.
							(3)Rates, terms,
			 and repayment of loansA loan provided under this
			 subsection—
							(A)shall have an
			 interest rate that, as of the date on which the loan is made, is equal to the
			 cost of funds to the Department of the Treasury for obligations of comparable
			 maturity;
							(B)shall have a term
			 equal to the lesser of—
								(i)the
			 projected life, in years, of the eligible project to be carried out using funds
			 from the loan, as determined by the Secretary; and
								(ii)25
			 years;
								(C)may be subject to
			 a deferral in repayment for not more than 5 years after the date on which the
			 eligible project carried out using funds from the loan first begins operations,
			 as determined by the Secretary; and
							(D)shall be made by
			 the Federal Financing Bank.
							(e)FeesThe
			 cost of administering a loan made under this section shall not exceed
			 $100,000.
					(f)Set Aside for
			 Small Manufacturers
						(1)Definition of
			 covered firmIn this subsection, the term covered
			 firm means a firm that—
							(A)employs fewer than
			 500 individuals; and
							(B)manufactures
			 automobiles or components of automobiles.
							(2)Set
			 asideOf the amount of funds used to provide awards for each
			 fiscal year under subsection (b), the Secretary shall use not less than 10
			 percent to provide awards to covered firms or consortia led by a covered
			 firm.
						(g)Authorization of
			 AppropriationsThere are authorized to be appropriated from the
			 American Energy Trust Fund such sums as are necessary to carry out this section
			 for each of fiscal years 2009 through 2013.
					CHome and Business
			 Tax Incentives
				221.Extension of
			 credit for energy efficient appliances
					(a)In
			 generalSubsection (b) of section 45M of the Internal Revenue
			 Code of 1986 (relating to applicable amount) is amended—
						(1)in paragraph
			 (1)—
							(A)by striking
			 2008 or 2009 in subparagraph (A) and inserting 2008,
			 2009, 2010, 2011, or 2012, and
							(B)by striking
			 2008, 2009, or 2010 in subparagraph (B) and inserting
			 2008, 2009, 2010, 2011, 2012, or 2013 ,
							(2)in paragraph
			 (2)—
							(A)by striking
			 2008 or 2009 in subparagraph (B) and inserting 2008,
			 2009, 2010, 2011, or 2012,
							(B)by striking
			 2008, 2009, or 2010 in subparagraph (C) and inserting
			 2008, 2009, 2010, 2011, 2012, or 2013, and
							(C)by striking
			 2008, 2009, or 2010 in subparagraph (D) and inserting
			 2008, 2009, 2010, 2011, 2012, or 2013, and
							(3)in paragraph
			 (3)—
							(A)by striking
			 2008 or 2009 in subparagraph (B) and inserting 2008,
			 2009, 2010, 2011, or 2012,
							(B)by striking
			 2008, 2009, or 2010 in subparagraph (C) and inserting
			 2008, 2009, 2010, 2011, 2012, or 2013, and
							(C)by striking
			 2008, 2009, or 2010 in subparagraph (D) and inserting
			 2008, 2009, 2010, 2011, 2012, or 2013.
							(b)Increase in
			 aggregate credit amount allowedParagraph (1) of section 45M(e)
			 of such Code (relating to aggregate credit amount allowed) is amended by
			 striking $75,000,000 and inserting
			 $100,000,000.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 appliances produced after December 31, 2009.
					222.Extension of credit
			 for nonbusiness energy property
					(a)In
			 generalSection 25C(g) of the
			 Internal Revenue Code of 1986 (relating to termination) is amended by striking
			 December 31, 2010 and inserting December 31,
			 2020.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
					223.Extension of credit
			 for residential energy efficient propertySection 25D(g) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking December 31,
			 2016 and inserting December 31, 2020.
				224.Extension of new energy efficient home
			 creditSubsection (g) of
			 section 45L of the Internal Revenue Code of 1986 (relating to termination) is
			 amended by striking December 31, 2009 and inserting
			 December 31, 2020.
				225.Extension of
			 energy efficient commercial buildings deductionSection 179D(h) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking December 31,
			 2013 and inserting December 31, 2020.
				226.Extension of special
			 rule to implement FERC and State electric restructuring policy
					(a)In
			 generalParagraph (3) of section 451(i) of the Internal Revenue
			 Code of 1986 is amended by striking January 1, 2008 and
			 inserting January 1, 2021.
					(b)Effective
			 DateThe amendment made by subsection (a) shall apply to
			 transactions after December 31, 2008.
					227.Home energy
			 audits
					(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:
						
							25E.Home energy
				audits
								(a)In
				GeneralIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 50 percent of the amount of qualified energy audit paid or incurred by
				the taxpayer during the taxable year.
								(b)Limitations
									(1)Dollar
				limitationThe amount allowed as a credit under subsection (a)
				with respect to a residence of the taxpayer for a taxable year shall not exceed
				$400.
									(2)Limitation based
				on amount of taxIn the case
				of any taxable year to which section 26(a)(2) does not apply, the credit
				allowed under subsection (a) shall not exceed the excess of—
										(A)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tax imposed by section 55, over
										(B)the sum of the credits allowable under this
				subpart (other than this section) and section 27 for the taxable year.
										(c)Qualified Energy
				AuditFor purposes of this
				section, the term qualified energy audit means an energy audit of
				the principal residence of the taxpayer performed by a qualified energy auditor
				through a comprehensive site visit. Such audit may include a blower door test,
				an infra-red camera test, and a furnace combustion efficiency test. In
				addition, such audit shall include such substitute tests for the tests
				specified in the preceding sentence, and such additional tests, as the
				Secretary may by regulation require. A principal residence shall not be taken
				into consideration under this subparagraph unless such residence is located in
				the United States.
								(d)Principal
				residenceFor purposes of this section, the term principal
				residence has the same meaning as when used in section 121.
								(e)Qualified energy
				auditor
									(1)In
				generalThe Secretary shall specify by regulations the
				qualifications required to be a qualified energy auditor for purposes of this
				section. Such regulations shall include rules prohibiting
				conflicts-of-interest, including the disallowance of commissions or other
				payments based on goods or non-audit services purchased by the taxpayer from
				the auditor.
									(2)CertificationThe Secretary shall prescribe the
				procedures and methods for certifying that an auditor is a qualified energy
				auditor. To the maximum extent practicable, such procedures and methods shall
				provide for a variety of sources to obtain
				certifications.
									.
					(b)Conforming
			 amendments
						(1)Section 23(b)(4)(B) of the Internal Revenue
			 Code of 1986 is amended by striking section 25D and inserting
			 sections 25D and 25E.
						(2)Section 23(c)(1)
			 of such Code is amended by striking 25D and and inserting
			 25D, 25E, and.
						(3)Section 24(b)(3)(B) of such Code is amended
			 by inserting 25E, after 25D,.
						(4)Clauses (i) and (ii) of section 25(e)(1)(C)
			 of such Code are each amended by inserting 25E, after
			 25D,.
						(5)Section 25B(g)(2) of such Code is amended
			 by inserting 25E, after 25D,.
						(6)Section 25D(c)(1)(B) of such Code is
			 amended by inserting and section 25E after this
			 section.
						(7)Section 25D(c)(2)(A) of such Code is
			 amended by inserting and section 25E after this
			 section.
						(8)The table of
			 sections for subpart A of part IV of subchapter A chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
							
								
									Sec. 25E. Home energy
				audits.
								
								.
						(c)Effective
			 date
						(1)In
			 generalThe amendments made by this section shall apply to
			 amounts paid or incurred in taxable years beginning after the date of the
			 enactment of this Act.
						(2)Application of
			 EGTRRA sunsetThe amendments
			 made by paragraphs (1) and (3) of subsection (b) shall be subject to title IX
			 of the Economic Growth and Tax Relief Reconciliation Act of 2001 in the same
			 manner as the provisions of such Act to which such amendments relate.
						228.Accelerated recovery
			 period for depreciation of smart meters
					(a)In
			 generalSection 168(e)(3)(B) of the Internal Revenue Code of 1986
			 is amended by striking and at the end of clause (vi), by
			 striking the period at the end of clause (vii) and inserting ,
			 and, and by inserting after clause (vii) the following new
			 clause:
						
							(viii)any qualified
				smart electric
				meter.
							.
					(b)Conforming
			 amendmentSection
			 168(e)(3)(D) of such Code is amended by striking clause (iii) and redesignating
			 clause (iv) as clause (iii).
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					IIINEW
			 AND EXPANDING TECHNOLOGIES
			AAlternative
			 Fuels
				301.RepealSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is repealed.
				302.Government
			 auction of long-term put option contracts on coal-to-liquid fuel produced by
			 qualified coal-to-liquid facilities
					(a)In
			 GeneralThe Secretary shall, from time to time, auction to the
			 public coal-to-liquid fuel put option contracts having expiration dates of 5
			 years, 10 years, 15 years, or 20 years.
					(b)Consultation
			 With Secretary of EnergyThe Secretary shall consult with the
			 Secretary of Energy regarding—
						(1)the frequency of
			 the auctions;
						(2)the strike prices
			 specified in the contracts;
						(3)the number of
			 contracts to be auctioned with a given strike price and expiration date;
			 and
						(4)the capacity of
			 existing or planned facilities to produce coal-to-liquid fuel.
						(c)DefinitionsIn
			 this section:
						(1)Coal-to-liquid
			 fuelThe term coal-to-liquid fuel means any
			 transportation-grade liquid fuel derived primarily from coal (including peat)
			 and produced at a qualified coal-to-liquid facility.
						(2)Coal-to-liquid
			 put option contractThe term coal-to-liquid put option
			 contract means a contract, written by the Secretary, which—
							(A)gives the holder
			 the right (but not the obligation) to sell to the Government of the United
			 States a certain quantity of a specific type of coal-to-liquid fuel produced by
			 a qualified coal-to-liquid facility specified in the contract, at a strike
			 price specified in the contract, on or before an expiration date specified in
			 the contract; and
							(B)is transferable by
			 the holder to any other entity.
							(3)Qualified
			 coal-to-liquid facilityThe term qualified coal-to-liquid
			 facility means a manufacturing facility that has the capacity to produce
			 at least 10,000 barrels per day of transportation grade liquid fuels from a
			 feedstock that is primarily domestic coal (including peat and any property
			 which allows for the capture, transportation, or sequestration of by-products
			 resulting from such process, including carbon emissions).
						(4)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
						(5)Strike
			 priceThe term strike price means, with respect to a
			 put option contract, the price at which the holder of the contract has the
			 right to sell the fuel which is the subject of the contract.
						(d)RegulationsThe
			 Secretary shall prescribe such regulations as may be necessary to carry out
			 this section.
					(e)Effective
			 DateThis section shall take effect 1 year after the date of the
			 enactment of this Act.
					303.Standby loans for
			 qualifying coal-to-liquids projectsSection 1702 of the Energy Policy Act of
			 2005 (42 U.S.C. 16512) is amended by adding at the end the following new
			 subsection:
					
						(k)Standby Loans
				for Qualifying CTL Projects
							(1)DefinitionsFor
				purposes of this subsection:
								(A)Cap
				priceThe term cap price means a market price
				specified in the standby loan agreement above which the project is required to
				make payments to the United States.
								(B)Full
				termThe term full term means the full term of a
				standby loan agreement, as specified in the agreement, which shall not exceed
				the lesser of 30 years or 90 percent of the projected useful life of the
				project (as determined by the Secretary).
								(C)Market
				priceThe term market price means the average
				quarterly price of a petroleum price index specified in the standby loan
				agreement.
								(D)Minimum
				priceThe term minimum price means a market price
				specified in the standby loan agreement below which the United States is
				obligated to make disbursements to the project.
								(E)OutputThe
				term output means some or all of the liquid or gaseous
				transportation fuels produced from the project, as specified in the loan
				agreement.
								(F)Primary
				termThe term primary term means the initial term of
				a standby loan agreement, as specified in the agreement, which shall not exceed
				the lesser of 20 years or 75 percent of the projected useful life of the
				project (as determined by the Secretary).
								(G)Qualifying ctl
				projectThe term qualifying CTL project
				means—
									(i)a
				commercial-scale project that converts coal to one or more liquid or gaseous
				transportation fuels; or
									(ii)not more than one
				project at a facility that converts petroleum refinery waste products,
				including petroleum coke, into one or more liquids or gaseous transportation
				fuels,
									that
				demonstrates the capture, and sequestration or disposal or use of, the carbon
				dioxide produced in the conversion process, and that, on the basis of a carbon
				dioxide sequestration plan prepared by the applicant, is certified by the
				Administrator of the Environmental Protection Agency, in consultation with the
				Secretary, as producing fuel with life cycle carbon dioxide emissions at or
				below the average life cycle carbon dioxide emissions for the same type of fuel
				produced at traditional petroleum based facilities with similar annual
				capacities.(H)Standby loan
				agreementThe term standby loan agreement means a
				loan agreement entered into under paragraph (2).
								(2)Standby
				Loans
								(A)Loan
				AuthorityThe Secretary may enter into standby loan agreements
				with not more than six qualifying CTL projects, at least one of which shall be
				a project jointly or in part owned by two or more small coal producers. Such an
				agreement—
									(i)shall provide that
				the Secretary will make a direct loan (within the meaning of section 502(1) of
				the Federal Credit Reform Act of 1990) to the qualifying CTL project;
				and
									(ii)shall set a cap
				price and a minimum price for the primary term of the agreement.
									(B)Loan
				DisbursementsSuch a loan shall be disbursed during the primary
				term of such agreement whenever the market price falls below the minimum price.
				The amount of such disbursements in any calendar quarter shall be equal to the
				excess of the minimum price over the market price, times the output of the
				project (but not more than a total level of disbursements specified in the
				agreement).
								(C)Loan
				RepaymentsThe Secretary shall establish terms and conditions,
				including interest rates and amortization schedules, for the repayment of such
				loan within the full term of the agreement, subject to the following
				limitations:
									(i)If
				in any calendar quarter during the primary term of the agreement the market
				price is less than the cap price, the project may elect to defer some or all of
				its repayment obligations due in that quarter. Any unpaid obligations will
				continue to accrue interest.
									(ii)If in any
				calendar quarter during the primary term of the agreement the market price is
				greater than the cap price, the project shall meet its scheduled repayment
				obligation plus deferred repayment obligations, but shall not be required to
				pay in that quarter an amount that is more than the excess of the market price
				over the cap price, times the output of the project.
									(iii)At the end of
				the primary term of the agreement, the cumulative amount of any deferred
				repayment obligations, together with accrued interest, shall be amortized (with
				interest) over the remainder of the full term of the agreement.
									(3)Profit-sharingThe
				Secretary is authorized to enter into a profit-sharing agreement with the
				project at the time the standby loan agreement is executed. Under such an
				agreement, if the market price exceeds the cap price in a calendar quarter, a
				profit-sharing payment shall be made for that quarter, in an amount equal
				to—
								(A)the excess of the
				market price over the cap price, times the output of the project; less
								(B)any loan
				repayments made for the calendar quarter.
								(4)Compliance with
				Federal Credit Reform Act
								(A)Upfront Payment
				of Cost of LoanNo standby loan agreement may be entered into
				under this subsection unless the project makes a payment to the United States
				that the Office of Management and Budget determines is equal to the cost of
				such loan (determined under 502(5)(B) of the Federal Credit Reform Act of
				1990). Such payment shall be made at the time the standby loan agreement is
				executed.
								(B)Minimization of
				Risk to the GovernmentIn making the determination of the cost of
				the loan for purposes of setting the payment for a standby loan under
				subparagraph (A), the Secretary and the Office of Management and Budget shall
				take into consideration the extent to which the minimum price and the cap price
				reflect historical patterns of volatility in actual oil prices relative to
				projections of future oil prices, based upon publicly available data from the
				Energy Information Administration, and employing statistical methods and
				analyses that are appropriate for the analysis of volatility in energy
				prices.
								(C)Treatment of
				PaymentsThe value to the United States of a payment under
				subparagraph (A) and any profit-sharing payments under paragraph (3) shall be
				taken into account for purposes of section 502(5)(B)(iii) of the Federal Credit
				Reform Act of 1990 in determining the cost to the Federal Government of a
				standby loan made under this subsection. If a standby loan has no cost to the
				Federal Government, the requirements of section 504(b) of such Act shall be
				deemed to be satisfied.
								(5)Other
				Provisions
								(A)No Double
				BenefitA project receiving a loan under this subsection may not,
				during the primary term of the loan agreement, receive a Federal loan guarantee
				under subsection (a) of this section, or under other laws.
								(B)Subrogation,
				EtcSubsections (g)(2) (relating to subrogation), (h) (relating
				to fees), and (j) (relating to full faith and credit) shall apply to standby
				loans under this subsection to the same extent they apply to loan
				guarantees.
								.
				BTax
			 Provisions
				311.Extension of
			 renewable electricity, refined coal, and Indian coal production credit
					(a)Credit made
			 permanent
						(1)In
			 generalSubsection (d) of
			 section 45 of the Internal Revenue Code of 1986 (relating to qualified
			 facilities) is amended—
							(A)by striking
			 and before January 1, 2014 each place it occurs,
							(B)by striking
			 , and before January 1, 2013 in paragraph (1), and
							(C)by striking
			 before January 1, 2009 in paragraph (10).
							(2)Open-loop
			 biomass facilitiesSubparagraph (A) of section 45(d)(3) of such
			 Code is amended to read as follows:
							
								(A)In
				generalIn the case of a
				facility using open-loop biomass to produce electricity, the term
				qualified facility means any facility owned by the taxpayer which
				is originally placed in service after October 22,
				2004.
								.
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 electricity produced and sold after December 31, 2009, in taxable years ending
			 after such date.
						(b)Sales of net
			 electricity to regulated public utilities treated as sales to unrelated
			 personsParagraph (4) of
			 section 45(e) of such Code is amended by adding at the end the following new
			 sentence: The net amount of electricity sold by any taxpayer to a
			 regulated public utility (as defined in section 7701(a)(33)) shall be treated
			 as sold to an unrelated person..
					(c)Allowance
			 against alternative minimum tax
						(1)In
			 generalClause (iii) of
			 section 38(c)(4)(B) of such Code (relating to specified credits) is amended by
			 striking produced— and all that follows and inserting
			 produced at a facility which is originally placed in service after the
			 date of the enactment of this paragraph..
						(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
						312.Extension of energy
			 credit
					(a)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 of the Internal Revenue Code of 1986 (relating to energy credit) are each
			 amended by striking but only with respect to periods ending before
			 January 1, 2017.
					(b)Fuel cell
			 propertySection 48(c)(1) of
			 such Code (relating to qualified fuel cell property) is amended by striking
			 subparagraph (D).
					(c)Microturbine
			 propertySubparagraph (D) of section 48(c)(2) of the Internal
			 Revenue Code of 1986 (relating to qualified microturbine property) is amended
			 by striking December 31, 2016 and inserting December 31,
			 2020.
					313.Extension and
			 modification of credit for clean renewable energy bonds
					(a)ExtensionSection
			 54(m) of the Internal Revenue Code of 1986 (relating to termination) is amended
			 by striking December 31, 2009 and inserting December 31,
			 2020.
					(b)Increase in
			 national limitationSection
			 54(f) of such Code (relating to limitation on amount of bonds designated) is
			 amended—
						(1)by striking
			 $1,200,000,000 in paragraph (1) and inserting
			 $1,600,000,000, and
						(2)by striking
			 $750,000,000 in paragraph (2) and inserting
			 $1,000,000,000.
						(c)Modification of
			 ratable principal amortization requirement
						(1)In
			 generalParagraph (4) of
			 section 54(l) of such Code is amended to read as follows:
							
								(4)Ratable
				principal amortization requiredA bond shall not be treated as a clean
				renewable energy bond unless it is part of an issue which provides for an equal
				amount of principal to be paid by the qualified issuer during each 12-month
				period that the issue is outstanding (other than the first 12-month
				period).
								.
						(2)Technical
			 amendmentThe third sentence
			 of section 54(e)(2) of such Code is amended by striking subsection
			 (l)(6) and inserting subsection (l)(4).
						(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					314.Extension of credits
			 for biodiesel and renewable diesel
					(a)In
			 generalSections 40A(g),
			 6426(c)(6), and 6427(e)(6)(B) of the Internal Revenue Code of 1986 are each
			 amended by striking December 31, 2009 and inserting
			 December 31, 2020.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to fuel produced, and sold or used, after December 31,
			 2009.
					CAmerican Renewable
			 and Alternative Energy Trust Fund
				321.American
			 Renewable and Alternative Energy Trust Fund
					(a)Establishment of
			 trust fundThere is established in the Treasury of the United
			 States a trust fund to be known as the American Renewable and
			 Alternative Energy Trust Fund, consisting of such amounts as may be
			 transferred to the American Renewable and Alternative Energy Trust Fund as
			 provided in section 149 and the amendments made by section 113 of this
			 Act.
					(b)Expenditures
			 from American Renewable and Alternative Energy Trust Fund
						(1)In
			 generalAmounts in the American Renewable and Alternative Energy
			 Trust Fund shall be available without further appropriation to carry out
			 specified provisions of the Energy Policy Act of 2005 (Public Law 109–58; in
			 this section referred to as EPAct2005) and the Energy
			 Independence and Security Act of 2007 (Public Law 110–140; in this section
			 referred to as EISAct2007), as follows:
							(A)Grants to improve
			 the commercial value of forest biomass for electric energy, useful heat,
			 transportation fuels, and other commercial purposes, section 210 of EPAct2005,
			 3 percent.
							(B)Hydroelectric
			 production incentives, section 242 of EPAct2005, 2 percent.
							(C)Oil shale, tar
			 sands, and other strategic unconventional fuels, section 369 of EPAct2005, 3
			 percent.
							(D)Clean Coal Power
			 Initiative, section 401 of EPAct2005, 7 percent.
							(E)Solar and wind
			 technologies, section 812 of EPAct2005, 7 percent.
							(F)Renewable Energy,
			 section 931 of EPAct2005, 20 percent.
							(G)Production
			 incentives for cellulosic biofuels, section 942 of EPAct2005, 2.5
			 percent.
							(H)Coal and related
			 technologies program, section 962 of EPAct2005, 4 percent.
							(I)Methane hydrate
			 research, section 968 of EPAct2005, 2.5 percent.
							(J)Incentives for
			 Innovative Technologies, section 1704 of EPAct2005, 7 percent.
							(K)Grants for
			 production of advanced biofuels, section 207 of EISAct2007, 16 percent.
							(L)Photovoltaic
			 demonstration program, section 607 EISAct2007, 2.5 percent.
							(M)Geothermal Energy,
			 title VI, subtitle B of EISAct2007, 4 percent.
							(N)Marine and
			 Hydrokinetic Renewable Energy Technologies, title VI, subtitle C of EISAct2007,
			 2.5 percent.
							(O)Energy storage
			 competitiveness, section 641 of EISAct2007, 10 percent.
							(P)Smart grid
			 technology research, development, and demonstration, section 1304 of
			 EISAct2007, 7 percent.
							(2)Apportionment of
			 excess amountNotwithstanding
			 paragraph (1), any amounts allocated under paragraph (1) that are in excess of
			 the amounts authorized in the applicable cited section or subtitle of EPAct2005
			 and EISAct2007 shall be reallocated to the remaining sections and subtitles
			 cited in paragraph (1), up to the amounts otherwise authorized by law to carry
			 out such sections and subtitles, in proportion to the amounts authorized by law
			 to be appropriated for such other sections and subtitles.
						IVNuclear
			401.Streamline the
			 regulatory process
				(a)Fast
			 track
					(1)Public health
			 and safetyNothing in this subsection shall supersede, mitigate,
			 detract from, or in anyway decrease the Nuclear Regulatory Commission’s ability
			 to maintain the highest possible levels of public health and safety standards
			 for nuclear facilities in the United States. No authority granted by this
			 subsection shall be executed in a manner that jeopardizes, minimizes, reduces,
			 or lessens public health and safety standards.
					(2)Streamlining
			 Combined Construction and Operating License
						(A)In
			 generalThe Nuclear
			 Regulatory Commission shall establish and implement an expedited procedure for
			 issuing a Combined Construction and Operating License for qualified new
			 reactors.
						(B)QualificationsTo qualify for the expedited procedure
			 under this paragraph, an applicant shall—
							(i)apply for construction of a reactor based
			 on a design approved by the Nuclear Regulatory Commission;
							(ii)construct the new reactor on a site where
			 an operating nuclear power plant already exists;
							(iii)establish to the satisfaction of the
			 Nuclear Regulatory Commission that there is broad local public support for the
			 project;
							(iv)be an existing nuclear powerplant owner or
			 operator with a substantial record of safe operations and be in good standing
			 with the Nuclear Regulatory Commission;
							(v)submit a complete
			 Combined Construction and Operating License application; and
							(vi)demonstrate sufficient financial commitment
			 to the project and preparedness to proceed in earnest once the permit is
			 issued, as demonstrated by—
								(I)the purchase of, or contract to purchase,
			 long-lead materials; or
								(II)assured
			 financing.
								(C)Expedited
			 procedureWith respect to a license for which the applicant has
			 satisfied the requirements of subparagraph (B) and seeks fast track
			 consideration, the Nuclear Regulatory Commission shall follow the following
			 procedures:
							(i)Undertake a one year expedited
			 environmental review process.
							(ii)Commence a one
			 year public comment period for comments on the application.
							(iii)Expedite the
			 technical review process to that amount of time which is necessary to
			 efficiently issue Combined Construction and Operating License permits without
			 sacrificing any aspect of public health or safety.
							(D)GoalsThe Nuclear Regulatory Commission shall
			 present recommendations to Congress within 90 days of the date of enactment of
			 this Act for procedures that would allow the Commission to pursue a
			 transparent, fact-based process in a nonadversarial environment where it can
			 make decisions based on sound science and engineering as expeditiously as
			 practicable. These recommendations shall encompass an efficient process that
			 allows those parties that have standing to participate in the proceedings to
			 raise legitimate concerns to be heard and resolved without undue delay.
						(3)Nuclear Steam
			 Supply System design certificationThe Nuclear Regulatory
			 Commission shall establish a schedule for certification of a Nuclear Steam
			 Supply System reactor that maintains the highest levels of public health and
			 safety. Such schedule shall seek to reduce by one half the time necessary to
			 certify a reactor design. Such a schedule shall be presented to Congress within
			 one year of date of enactment of this Act.
					(4)Technology
			 neutral plant design specificationsWithin one year of the date
			 of enactment of this Act, the Nuclear Regulatory Commission shall outline to
			 the Congress an approach that will allow the Nuclear Regulatory Commission to
			 develop technology-neutral guidelines for nuclear plant licensing in the future
			 that would allow for the more seamless entry of new technologies into the
			 marketplace.
					(5)Additional
			 funding and personnel resourcesNot later than 90 days after the
			 date of enactment of this Act, the Nuclear Regulatory Commission shall transmit
			 to the Congress a request for such additional funding and personnel resources
			 as are necessary to carry out paragraphs (1) through (4).
					(6)National
			 laboratory supportEach national laboratory with expertise in the
			 nuclear field shall, in coordination with the Nuclear Regulatory Commission,
			 dedicate personnel to supporting either or both of the expedited design
			 certification under paragraph (3) or the expedited licensing procedures under
			 paragraph (2).
					(7)Educational
			 program fundsTo both support the Nation’s effort to efficiently
			 license new nuclear power plants and build the expertise and workforce
			 necessary to regulate and operate those plants, the Nuclear Regulatory
			 Commission and the Department of Energy shall direct educational funding to
			 programs to enhance or directly support the activities authorized by this
			 subsection.
					(b)National policy
			 goalIt is the policy goal of
			 the United States to license 100 new nuclear reactors, or the megawatt
			 equivalent, by 2030, if there are a sufficient number of applicants.
				(c)Mandatory
			 Hearings for Uncontested License Applicants
					(1)Sections
			 189A(1)(A) of the Atomic Energy Act of 1954 is modified thus:
						
							(A)In any proceeding
				under this Act, for the granting, suspending, revoking, or amending of any
				license or construction permit, or application to transfer control, and in any
				proceeding for the issuance or modification of rules and regulations dealing
				with the activities of licensees, and in any proceeding for the payment of
				compensation, an award, or royalties under section 153, 157, 186c., or 188, the
				Commission shall grant a hearing upon the request of any person whose interest
				may be affected by the proceeding, and shall admit any such person as a party
				to such proceeding. The Commission may, in the absence of a request therefor by
				any person whose interest may be affected, issue a construction permit, an
				operating license or an amendment to a construction permit or an amendment to
				an operating license without a hearing, but upon thirty days’ notice and
				publication once in the Federal Register of its intent to do so. The Commission
				may dispense with such thirty days’ notice and publication with respect to any
				application for an amendment to a construction permit or an amendment to an
				operating license upon a determination by the Commission that the amendment
				involves no significant hazards
				consideration.
							.
					(2)Section 185b of
			 the Atomic Energy Act of 1954 is modified thus:
						
							b.After any public
				hearing held under section 189a.(1)(A), the Commission shall issue to the
				applicant a combined construction and operating license if the application
				contains sufficient information to support the issuance of a combined license
				and the Commission determines that there is reasonable assurance that the
				facility will be constructed and will operate in conformity with the license,
				the provisions of this Act, and the Commission's rules and regulations. The
				Commission shall identify within the combined license the inspections, tests,
				and analyses, including those applicable to emergency planning, that the
				licensee shall perform, and the acceptance criteria that, if met, are necessary
				and sufficient to provide reasonable assurance that the facility has been
				constructed and will be operated in conformity with the license, the provisions
				of this Act, and the Commission's rules and regulations. Following issuance of
				the combined license, the Commission shall ensure that the prescribed
				inspections, tests, and analyses are performed and, prior to operation of the
				facility, shall find that the prescribed acceptance criteria are met. Any
				finding made under this subsection shall not require a hearing except as
				provided in section
				189a.(1)(B).
							.
					402.Increase the
			 supply of uranium
				(a)Supply
			 Disruption Mitigation ReserveThe Secretary of Energy shall create a
			 uranium supply-disruption mitigation reserve. The Energy Department shall
			 undergo an audit to account for all unused materials in its system that could
			 be used to power commercial nuclear reactors. Once accounted for, some portion,
			 or all, of this resource shall be allocated to be a temporary reserve of
			 reactor fuel to protect against a foreign supplier attempt to deny American
			 energy producers access to uranium fuel.
				(b)FindingsThe
			 Congress finds the following:
					(1)It is necessary to
			 preserve access to domestic uranium reserves and resources in order to meet the
			 United States demand for clean noncarbon emitting energy. Doing so will
			 contribute to the Nation’s effort to seek energy independence and enhance our
			 national and economic security.
					(2)United States
			 utilities currently use approximately 56,000,000 pounds of uranium each year.
			 Meanwhile, total United States uranium production is only approximately
			 3,000,000 to 4,000,000 pounds each year, or less than 10 percent of the
			 Nation’s annual need.
					(3)To meet the United
			 States demand for uranium, the United States imports uranium from Russia,
			 Canada, Australia, and Kazakhstan. In 2004, nearly 50 percent of imported
			 uranium came from Russia.
					(4)American industry
			 can easily produce 20,000,000 to 30,000,000 pounds of uranium each year from
			 domestic resources.
					(5)To produce those
			 resources we must preserve access to the Nation’s uranium reserves and
			 resources found within the northern Arizona strip, Northwestern New Mexico,
			 Wyoming, and other parts of the United States.
					(6)The Arizona strip
			 region, located in the Utah-Arizona border region, is estimated to contain a
			 resource endowment of 375,000,000 pounds of uranium oxide (United States
			 Geological Survey Circular 1051), making it the second most important uranium
			 region in the United States after to Wyoming. The energy potential of this
			 quantity of uranium rivals the energy equivalence of the total recoverable oil
			 discovered at Prudhoe Bay Alaska, the largest oil field in North America. This
			 quantity of uranium comprises over 40 percent of the Nation’s estimated uranium
			 resource endowment, and Arizona Strip area uranium is by far the highest grade
			 uranium nationally. Development of these resources would promote energy
			 independence and protect our national security.
					(7)Development of
			 these resources would prevent the United States from being over reliant on less
			 stable foreign sources of uranium.
					(8)The importance of
			 developing these resources is crucial as the rest of the world is embracing
			 nuclear power, including China, India, Russia, Europe, the Middle East, Japan,
			 and Korea, resulting in a exponential demand for known and undiscovered uranium
			 resources.
					(c)Uranium policy
			 summit
					(1)In
			 generalThe Secretary of the Interior, working with the Secretary
			 of Energy, shall convene a national summit on uranium by no later than 180 days
			 after the date of the enactment of this Act, to produce a report for Congress
			 by no later than 1 year after the date of the enactment of this Act that
			 includes an assessment of the Nation’s uranium resources and provides policy
			 recommendations to ensure access to these resources for private sector
			 development in an environmentally responsible manner. A principle policy
			 objective of the summit and report shall be to domestically produce enough
			 uranium to meet 30 percent of our national uranium demand by 2030.
					(2)ParticipantsThe
			 national summit on uranium shall include—
						(A)representatives
			 from mining, enrichment, utility, and disposal sectors of the uranium industry;
			 and
						(B)experts in
			 hydrology, geology, mine reclamation, and safety.
						403.Recycle and
			 safely store spent nuclear fuel
				(a)High-level
			 nuclear waste repository
					(1)The Federal Government remains obliged to
			 construct and operate at least one high-level nuclear materials geologic
			 repository for the disposal of spent nuclear fuel and high-level radioactive
			 waste.
					(2)The high-level nuclear waste repository
			 site at Yucca Mountain shall remain the site for the Nation’s nuclear waste
			 repository unless it is deemed technologically or scientifically unsuitable by
			 the Nuclear Regulatory Commission following full statutory review of the
			 Department of Energy’s license application to construct the Yucca Mountain
			 repository.
					(3)The Nuclear
			 Regulatory Commission shall continue to review the Department of Energy’s
			 pending license application to construct the nuclear waste repository at Yucca
			 Mountain until a determination is made on the merits of the application.
					(4)In addition to
			 pursuing approval of the license application referenced in paragraph (3), the
			 Secretary shall undertake the following activities:
						(A)Seeking all other
			 necessary regulatory approvals and permits to construct and operate the Yucca
			 Mountain repository.
						(B)Conducting all
			 necessary design and engineering work to support construction of the
			 repository.
						(C)Undertaking all
			 infrastructure activities necessary to support the construction or operation of
			 the repository or transportation to the site of spent nuclear fuel and
			 high-level radioactive waste. Infrastructure activities include, but are not
			 limited to, safety upgrades; site preparation; the construction of a rail line
			 to connect the Yucca Mountain site with the national rail network, including
			 any facilities to facilitate rail operations; and construction, upgrade,
			 acquisition, or operation of electrical grids or facilities, other utilities,
			 communication facilities, access roads, rail lines, and nonnuclear support
			 facilities.
						(5)All statutory limitations on the amount of
			 spent fuel that can be placed in Yucca Mountain shall be removed and replaced
			 with new limits based on scientific and technical analysis of the full capacity
			 of Yucca Mountain for the storage of spent nuclear fuel and high-level
			 radioactive waste.
					(b)Temporary
			 nuclear fuel storage facilitiesThe Secretary of the Interior shall grant
			 all necessary rights of way and land use authorizations needed for a nuclear
			 fuel storage facility if the State and locality in which such facility is
			 located reach an agreement with a private entity. The Federal Government shall
			 take title of the contents of any such facility upon closure or
			 decommissioning.
				(c)Recycling
					(1)AmendmentSection
			 302 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222) is
			 amended—
						(A)in subsection (d),
			 by striking The Secretary may and inserting Except as
			 provided in subsection (f), the Secretary may; and
						(B)by adding at the
			 end the following new subsection:
							
								(f)Recycling
									(1)In
				generalAmounts in the Waste
				Fund shall be used by the Secretary of Energy to make grants to or enter into
				long-term contracts with private sector entities for the recycling of spent
				nuclear fuel.
									(2)Competitive
				selectionGrants and contracts authorized under paragraph (1)
				shall be awarded on the basis a competitive bidding process that—
										(A)maximizes the
				competitive efficiency of the projects funded;
										(B)best serves the
				goal of reducing the amount of waste requiring disposal under this Act;
				and
										(C)ensures adequate
				protection against the proliferation of nuclear materials that could be used in
				the manufacture of nuclear
				weapons.
										.
						(2)ProhibitionThe
			 Administration is prohibited from blocking or hindering spent nuclear fuel
			 recycling activities.
					(3)Rulemaking for
			 licensing of spent nuclear fuel recycling facilities
						(A)RequirementThe
			 Nuclear Regulatory Commission shall, as expeditiously as possible, but in no
			 event later than 2 years after the date of enactment of this Act, complete a
			 rulemaking establishing a process for the licensing by the Nuclear Regulatory
			 Commission, under the Atomic Energy Act of 1954, of facilities for the
			 recycling of spent nuclear fuel.
						(B)FundingAmounts
			 in the Nuclear Waste Fund established under section 302 of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10222) shall be made available to the Nuclear
			 Regulatory Commission to cover the costs of carrying out subparagraph (A) of
			 this paragraph.
						404.Confidence in
			 availability of waste disposalNotwithstanding any other provision of law,
			 in deciding whether to permit the construction or operation of a nuclear
			 reactor or any related facilities, the Nuclear Regulatory Commission shall
			 deem, without further consideration, that sufficient capacity will be available
			 in a timely manner to dispose of spent nuclear fuel and high level radioactive
			 waste resulting from the operation of the reactor and any related
			 facilities.
			405.Preferential
			 treatment for certain nuclear reactors and related articles
				(a)In
			 generalThe President shall
			 proclaim duty-free treatment or other preferential treatment for any article
			 described in subsection (b) that is imported directly into the customs
			 territory of the United States if the President determines, after obtaining
			 advice from the International Trade Commission, that there is no domestic
			 production of such article.
				(b)Article
			 describedAn article described in this subsection is any article
			 provided for in heading 8401 or 9902.84 of the Harmonized Tariff Schedule of
			 the United States (relating to nuclear reactors; fuel elements (cartridges),
			 non-irradiated, for nuclear reactors; machinery and apparatus for isotopic
			 separation; parts thereof).
				(c)Withdrawal,
			 suspension, or limitation of preferential treatmentThe President may withdraw, suspend, or
			 limit the application of duty-free treatment or other preferential treatment
			 under this section for any article described in subsection (b) with respect to
			 which duty-free treatment has been proclaimed under subsection (a).
				(d)Termination of
			 preferential treatmentNo duty-free treatment or other
			 preferential treatment extended under this section shall remain in effect after
			 5 years.
				406.National Nuclear
			 Energy Council
				(a)In
			 General
					(1)The Secretary of
			 Energy shall establish a National Nuclear Energy Council (hereinafter the
			 Council).
					(2)The National
			 Nuclear Energy Council shall be subject to the requirements of the Federal
			 Advisory Committee Act (5 U.S.C. appendix 2).
					(b)PurposeThe
			 National Nuclear Energy Council shall—
					(1)serve in an
			 advisory capacity to the Secretary of Energy regarding nuclear energy on
			 matters submitted to the Council by the Secretary of Energy;
					(2)advise, inform,
			 and make recommendations to the Secretary of Energy with respect to any matter
			 relating to nuclear energy;
					(3)help nuclear
			 energy related investors to navigate the Federal bureaucracy to efficiently
			 bring their products and services to the marketplace; and
					(4)not participate in
			 any research and development or commercialization activities.
					(c)Membership and
			 Organization
					(1)The members of the
			 Council shall be appointed by the Secretary of Energy.
					(2)The Council may
			 establish such study and administrative committees as it may deem appropriate.
			 Study committees shall only assist the Council in preparing its advice,
			 information, or recommendations to the Secretary of Energy. Administrative
			 committees shall be formed solely for the purpose of assisting the Council or
			 its Chairman in the management of the internal affairs of the Council.
					(3)The officers of
			 the Council shall consist of a Chairman, a Vice Chairman, and such other
			 officers as may be approved by the Council. The Chairman and Vice Chairman must
			 be members of the Council and shall receive no compensation for service as
			 officers of the Council.
					(4)The Secretary of
			 Energy shall be Cochairman of the Council. If the Secretary of Energy
			 designates a full-time, salaried official of the Department of Energy as his
			 alternate, such alternate may exercise any duties of the Secretary of Energy
			 and may perform any function on the Council otherwise reserved for the
			 Secretary of Energy.
					(5)The Chairman and
			 the Vice Chairman shall be elected by the Council at its organizational meeting
			 to serve until their successors are elected at the next organizational meeting
			 of the Council.
					(d)Meetings
					(1)Regular meetings
			 of the Council shall be held at least twice each year at times determined by
			 the Chairman and approved by the Government Cochairman.
					(2)No meeting of the
			 Council shall be held unless the Government Cochairman approves the agenda
			 thereof, approves the calling thereof, and is present thereat.
					(3)The time and place
			 of all Council meetings shall be given general publicity and such meetings
			 shall be open to the public.
					(e)Studies by the
			 Council
					(1)The Council may
			 establish study committees to prepare reports for the consideration of the
			 Council pursuant to requests from the Secretary of Energy for advice,
			 information, and recommendations.
					(2)The Secretary of
			 Energy or a full-time employee of the Department of Energy designated by the
			 Secretary shall be the Cochairman of each study committee.
					(3)The members of
			 study committees shall be selected from the Council membership on the basis of
			 their training, experience, and general qualifications to deal with the matters
			 assigned.
					407.Expansion of
			 energy investment tax credit to include nuclear and clean-coal
			 equipment
				(a)In
			 generalClause (i) of section
			 48C(c)((1)(A) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subclause (VI), by striking and
			 at the end of subclause (VII), by inserting after subclause (VII) the following
			 new subclauses:
					
						(VIII)property designed to be used to produce
				energy from an advanced nuclear power facility (as defined in section 45J(d)),
				or
						(IX)property designed to be used to produce
				energy from clean-coal equipment,
				and
						.
				(b)Denial of double
			 benefitSubsection (e) of section 48C of such Code is amended by
			 inserting 45J, before 48,.
				(c)Effective
			 dateThe amendment made by subsection (a) shall apply to property
			 placed in service after the date of the enactment of this Act.
				VEnvironmental
			 Review; Greenhouse Gases 
			501.Environmental
			 review for renewable energy projects
				(a)Compliance with
			 NEPA for renewable energy projectsNotwithstanding any other law,
			 in preparing an environmental assessment or environmental impact statement
			 required under section 102 of the National Environmental Policy Act of 1969 (42
			 U.S.C. 4332) with respect to any action authorizing a renewable energy project
			 under the jurisdiction of a Federal agency—
					(1)no Federal agency
			 is required to identify alternative project locations or actions other than the
			 proposed action and the no action alternative; and
					(2)no Federal agency
			 is required to analyze the environmental effects of alternative locations or
			 actions other than those submitted by the project proponent.
					(b)Consideration of
			 alternativesIn any environmental assessment or environmental
			 impact statement referred to in subsection (a), the Federal agency shall only
			 identify and analyze the environmental effects and potential mitigation
			 measures of—
					(1)the proposed
			 action; and
					(2)the no action
			 alternative.
					(c)Public
			 commentIn preparing an environmental assessment or environmental
			 impact statement referred to in subsection (a), the Federal agency shall only
			 consider public comments that specifically address the preferred action and
			 that are filed within 20 days after publication of a draft environmental
			 assessment or draft environmental impact statement. Notwithstanding any other
			 law, compliance with this subsection is deemed to satisfy section 102(2) of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) and the
			 applicable regulations and administrative guidelines with respect to proposed
			 renewable energy projects.
				(d)Renewable energy
			 project definedFor purposes of this section, the term
			 renewable energy project—
					(1)means any proposal
			 to utilize an energy source other than coal, oil, or natural gas; and
					(2)includes the use of nuclear, wind, solar,
			 geothermal, biomass, hydro (including large, small-scale, and low head
			 conventional hydro), or tidal forces to generate energy.
					502.Greenhouse gas
			 regulation under Clean Air Act
				(a)In
			 generalSection 302(g) of the
			 Clean Air Act (42 U.S.C. 7602(g)) is amended by adding the following at the end
			 thereof: The term air pollutant shall not include carbon
			 dioxide, water vapor, methane, nitrous oxide, hydrofluorocarbons,
			 perfluorocarbons, or sulfur hexafluoride. .
				(b)Climate change
			 not regulated by Clean Air ActNothing in the Clean Air Act shall
			 be treated as authorizing or requiring the regulation of climate change or
			 global warming.
				503.Prohibition of
			 consideration of impact of greenhouse gas
				(a)In
			 generalThe Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.) is amended by adding at the end the following new section:
					
						19.Prohibition of
				consideration of impact of greenhouse gas
							(a)Definition of
				GreenhouseIn this section, the term greenhouse gas
				means any of—
								(1)carbon
				dioxide;
								(2)methane;
								(3)nitrous
				oxide;
								(4)sulfur
				hexafluoride;
								(5)a
				hydrofluorocarbon;
								(6)a perfluorocarbon;
				or
								(7)any other
				anthropogenic gas designated by the Secretary for purposes of this
				section.
								(b)Impact of
				Greenhouse GasThe impact of greenhouse gas on any species of
				fish or wildlife or plant shall not be considered for any purpose in the
				implementation of this
				Act.
							.
				(b)Conforming
			 amendmentThe table of contents in the first section of the
			 Endangered Species Act of 1973 (16 U.S.C. prec. 1531) is amended by adding at
			 the end the following new items:
					
						
							Sec. 18. Annual cost analysis by the Fish
				and Wildlife Service.
							Sec. 19. Prohibition of consideration of
				impact of greenhouse
				gas.
						
						.
				VILegal
			 Reform
			601.FindingsCongress finds that—
				(1)the United States
			 spends over $1 billion per day to import crude oil from foreign
			 countries;
				(2)such expenditure
			 represents the largest wealth transfer in history;
				(3)the United States has at least 86 billion
			 barrels of oil and 420 trillion cubic feet of natural gas in the outer
			 Continental Shelf;
				(4)environmental
			 groups have legally challenged every lease in the Alaskan Outer Continental
			 Shelf in the Chukchi and Beaufort Seas;
				(5)environmental
			 groups have legally challenged the entire 2007–2012 5-year national outer
			 Continental Shelf leasing program;
				(6)such legal
			 challenges significantly delay or ultimately prevent energy resources from
			 reaching the American public;
				(7)these legal
			 challenges come at a high cost to the American public and the American economy;
			 and
				(8)Congress finds
			 that expedited judicial review is necessary to prevent this gross abuse of the
			 United States judicial system.
				602.Exclusive
			 jurisdiction over causes and claims relating to covered energy
			 projectsNotwithstanding any
			 other provision of law, the United States District Court for the District of
			 Columbia shall have exclusive jurisdiction to hear all causes and claims under
			 this title or any other Act that arise from any covered energy project.
			603.Time for filing
			 complaintAll causes and
			 claims referred to in section 602 must be filed not later than the end of the
			 60-day period beginning on the date of the action or decision by a Federal
			 official that constitutes the covered energy project concerned. Any cause or
			 claim not filed within that time period shall be barred.
			604.District court
			 for the District of Columbia deadline
				(a)In
			 generalAll proceedings that are subject to section 602—
					(1)shall be resolved
			 as expeditiously as possible, and in any event not more than 180 days after
			 such cause or claim is filed; and
					(2)shall take
			 precedence over all other pending matters before the district court.
					(b)Failure To
			 comply with deadlineIf an interlocutory or final judgment,
			 decree, or order has not been issued by the district court by the deadline
			 described under this section, the cause or claim shall be dismissed with
			 prejudice and all rights relating to such cause or claim shall be
			 terminated.
				605.Ability to seek
			 appellate reviewAn
			 interlocutory or final judgment, decree, or order of the district court may be
			 reviewed by no other court except the Supreme Court.
			606.Deadline for
			 appeal to the Supreme CourtIf
			 a writ of certiorari has been granted by the Supreme Court pursuant to section
			 605, then—
				(1)the interlocutory
			 or final judgment, decree, or order of the district court shall be resolved as
			 expeditiously as possible and in any event not more than 180 days after such
			 interlocutory or final judgment, decree, order of the district court is issued;
			 and
				(2)all such
			 proceedings shall take precedence over all other matters then before the
			 Supreme Court.
				607.Limitation on
			 scope of review and relief
				(a)Administrative
			 Findings and ConclusionsIn any judicial review of any Federal
			 action under this Act, any administrative findings and conclusions relating to
			 the challenged Federal action shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence contained in the administrative
			 record.
				(b)Limitation on
			 Prospective ReliefIn any
			 judicial review of any action, or failure to act, under this Act, the Court
			 shall not grant or approve any prospective relief unless the Court finds that
			 such relief is narrowly drawn, extends no further than necessary to correct the
			 violation of a Federal law requirement, and is the least intrusive means
			 necessary to correct the violation concerned.
				608.Legal
			 feesAny person filing a
			 petition seeking judicial review of any action, or failure to act, under this
			 Act who is not a prevailing party shall pay to the prevailing parties
			 (including intervening parties), other than the United States, fees and other
			 expenses incurred by that party in connection with the judicial review, unless
			 the Court finds that the position of the person was substantially justified or
			 that special circumstances make an award unjust.
			609.ExclusionThis title shall not apply with respect to
			 disputes between the parties to a lease issued pursuant to an authorizing
			 leasing statute regarding the obligations of such lease or the alleged breach
			 thereof.
			610.Covered energy
			 project definedIn this title,
			 the term covered energy project means any action or decision by a
			 Federal official regarding—
				(1)the leasing of
			 Federal lands (including submerged lands) for the exploration, development,
			 production, processing, or transmission of oil, natural gas, or any other
			 source or form of energy, including actions and decisions regarding the
			 selection or offering of Federal lands for such leasing; or
				(2)any action under
			 such a lease.
				
